Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

DATED AS OF NOVEMBER 22, 2006

BY AND BETWEEN

MUSICIAN’S FRIEND, INC.

AND

DENNIS BAMBER, INC., D/B/A THE WOODWIND & THE BRASSWIND,

AND

ITS CHAPTER 11 ESTATE

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

Page

Article 1 Definitions

 

1

 

 

 

Article 2 Purchase and Sale of Transferred Assets; Closing

 

11

 

 

 

 

 

 

 

 

 

2.1

 

Purchase of Transferred Assets

 

11

 

 

2.2

 

Consideration

 

12

 

 

2.3

 

Closing

 

14

 

 

2.4

 

Purchase Price Adjustment

 

15

 

 

2.5

 

Calculation of Closing Date Qualified Accounts Receivable and Assumed Accrued
Liabilities

 

16

 

 

2.6

 

Inventory.   OPEN ISSUE

 

16

 

 

2.7

 

Allocation

 

17

 

 

 

Article 3 Representations and Warranties of Seller

 

18

 

 

 

 

 

 

 

 

 

3.1

 

Organization and Good Standing; Shareholders

 

18

 

 

3.2

 

Authorization

 

18

 

 

3.3

 

Real Property

 

18

 

 

3.4

 

Personal Property.

 

19

 

 

3.5

 

Environmental Matters

 

19

 

 

3.6

 

Contracts

 

20

 

 

3.7

 

No Conflict or Violation; Consents

 

21

 

 

3.8

 

Permits

 

22

 

 

3.9

 

Financial Information; Books and Records

 

22

 

 

3.10

 

Liabilities

 

22

 

 

3.11

 

Litigation

 

23

 

 

3.12

 

Labor Matters

 

23

 

 

3.13

 

Purchase Commitments and Outstanding Bids

 

23

 

 

3.14

 

Employee Benefit Plans

 

24

 

 

3.15

 

Transactions with Related Parties

 

24

 

 

3.16

 

Compliance with Legal Requirements

 

24

 

 

3.17

 

Intellectual Property

 

24

 

 

3.18

 

Assets Necessary to Continue to Conduct Business

 

25

 

 

3.19

 

Brokers; Transactions Costs

 

26

 

 

3.20

 

No Other Agreements to Sell the Transferred Assets

 

26

 

 

3.21

 

Product Liability

 

26

 

 

3.22

 

Approvals

 

26

 

 

 

Article 4 Purchaser’s Representations and Warranties

 

26

 

 

 

 

 

 

 

 

 

4.1

 

Organization

 

26

 

 

4.2

 

Authorization

 

26

 

 

4.3

 

Brokers; Transactions Costs

 

27

 

i


--------------------------------------------------------------------------------




 

 

4.4

 

Transferred Assets “AS IS”; Purchaser’s Acknowledgment Regarding Same

 

27

 

 

4.5

 

Availability of Funds

 

27

 

 

 

Article 5 Covenants

 

27

 

 

 

 

 

 

 

 

 

5.1

 

Access and Availability

 

27

 

 

5.2

 

Operation of the Business

 

27

 

 

5.3

 

Notices and Consents

 

29

 

 

5.4

 

Commercially Reasonable Efforts

 

29

 

 

5.5

 

Notice of Developments

 

30

 

 

5.6

 

Bankruptcy Proceedings

 

30

 

 

5.7

 

Expense Reimbursement Amount and Termination Fee

 

30

 

 

5.8

 

Notice of Bids

 

31

 

 

5.9

 

No Credit Bid

 

31

 

 

5.10

 

Employee Matters

 

31

 

 

5.11

 

Confidentiality

 

32

 

 

5.12

 

Change of Name

 

32

 

 

5.13

 

Transfer of Assets

 

32

 

 

5.14

 

Cure Costs

 

32

 

 

 

Article 6 Conditions Precedent to the Parties’ Respective Obligation to Close

 

32

 

 

 

 

 

 

 

 

 

6.1

 

No Restraints

 

32

 

 

6.2

 

Governmental Authorizations

 

32

 

 

 

Article 7 Conditions Precedent to Purchaser’s Obligation to Close

 

33

 

 

 

 

 

 

 

 

 

7.1

 

Accuracy of Representations

 

33

 

 

7.2

 

Performance of Obligations

 

33

 

 

7.3

 

Deliveries

 

33

 

 

7.4

 

No Material Adverse Effect

 

33

 

 

7.5

 

Orders

 

33

 

 

7.6

 

Executory Contracts

 

33

 

 

7.7

 

No Proceedings

 

33

 

 

7.8

 

Governmental Approvals

 

34

 

 

7.9

 

Accounts Receivable and Inventory

 

34

 

 

 

Article 8 Conditions Precedent to Seller’s Obligation to Close

 

34

 

 

 

 

 

 

 

 

 

8.1

 

Accuracy of Representations

 

34

 

 

8.2

 

Performance of Obligations

 

34

 

 

8.3

 

Deliveries

 

34

 

 

8.4

 

No Proceedings

 

34

 

 

8.5

 

Orders

 

34

 

ii


--------------------------------------------------------------------------------




 

Article 9 Termination

 

34

 

 

 

 

 

 

 

 

 

9.1

 

Termination Events

 

34

 

 

9.2

 

Termination Procedures

 

35

 

 

9.3

 

Expenses; Termination Fees

 

36

 

 

9.4

 

Effect of Termination

 

36

 

 

 

Article 10 Post-Closing Covenants

 

36

 

 

 

 

 

 

 

 

 

10.1

 

General

 

36

 

 

10.2

 

Leases

 

36

 

 

10.3

 

Certain Tax Matters.

 

37

 

 

10.4

 

Access to Books, Records, Etc.; Further Action.

 

37

 

 

 

Article 11 General Provisions

 

38

 

 

 

 

 

 

 

 

 

11.1

 

Applicable Law

 

38

 

 

11.2

 

Jurisdiction; WAIVER OF JURY TRIAL

 

38

 

 

11.3

 

Termination of Representations and Warranties

 

38

 

 

11.4

 

Notices

 

38

 

 

11.5

 

Confidentiality

 

38

 

 

11.6

 

Public Announcements

 

39

 

 

11.7

 

Binding Effect; Assignment

 

39

 

 

11.8

 

Modification

 

39

 

 

11.9

 

Counterparts

 

39

 

 

11.10

 

Severability

 

39

 

 

11.11

 

Entire Agreement

 

39

 

 

11.12

 

Interpretation of Agreement

 

39

 

Exhibits

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Bidding Procedures

 

 

Exhibit B

 

-

 

Bidding Procedures Order

 

 

Exhibit C

 

-

 

Sale Order (To be attached per Section 5.6(g))

 

 

Exhibit D

 

-

 

Escrow Agreement (To be attached per Section 2.2(a))

 

 

Exhibit E

 

-

 

Form of Assignment Agreement

 

 

Exhibit F

 

-

 

Form of Bill of Sale

 

 

Exhibit G

 

-

 

Material Terms of Amendments to Real Estate Leases

 

 

Exhibit H

 

-

 

Forms of Noncompetition Agreement

 

 

Exhibit I

 

 

 

Material Terms of Barrington/LA Sax Agreement

 

 

 

iii


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of November 22,
2006, by and between Musician’s Friend, Inc., a Delaware corporation
(“Purchaser”), and Dennis Bamber, Inc., d/b/a The Woodwind & The Brasswind, an
Indiana corporation, and its chapter 11 estate (“Seller”), pursuant to the
following terms and conditions.

Recitals:

A.            Seller has filed a voluntary petition (the “Petition”) for
reorganization relief pursuant to Chapter 11 of Title 11 of the United States
Code, 11 U.S.C. §§ 101-1330 (as amended, the “Bankruptcy Code”), in the United
States Bankruptcy Court for the Northern District of Indiana (the “Bankruptcy
Court”), which case shall be administered pursuant to order of the Bankruptcy
Court (the “Bankruptcy Case”).

B.            Purchaser desires to purchase substantially all of the assets,
contracts and properties of Seller related to the Business and to assume certain
specified liabilities from Seller (the “Acquisition”), and Seller desires to
sell, convey, assign, and transfer to Purchaser, such assets, contracts and
properties together with such specified liabilities.

C.            The Parties intend to effectuate the transactions contemplated by
this Agreement through a sale of substantially all of Seller’s assets pursuant
to Section 363 of the Bankruptcy Code.

D.            The execution and delivery of this Agreement and Seller’s ability
to consummate the transactions set forth in this Agreement are subject, among
other things, to the entry of an order of the Bankruptcy Court under, inter
alia, Sections 363 and 365 of the Bankruptcy Code.

E.             Seller and Purchaser have each approved the Acquisition.

Agreement:

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
adequacy of which is hereby acknowledged, Purchaser and Seller hereby agree as
follows:


ARTICLE 1


DEFINITIONS

“Accounts Receivable Adjustment Amount” shall have the meaning set forth in
Section 2.4(a).

“Acquisition” shall have the meaning set forth in Recital B.

“Action” means any action, order, writ, injunction, judgment or decree
outstanding or claim, suit, litigation, proceeding, investigation or dispute.

“Adjustment Payment” shall have the meaning set forth in Section 2.2(b)(iii).

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first-mentioned Person.  For purposes of this definition, “control,”
when used with respect to any specified Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or

1


--------------------------------------------------------------------------------




indirectly, whether through ownership of voting securities or by contract or
otherwise, and the terms “controlling” and “controlled by” have meanings
correlative to the foregoing.

“Allocation” shall have the meaning set forth in Section 2.7.

“Alternative Transaction” shall mean the sale of substantially all of the assets
of Seller outside the ordinary course of Seller’s business other than the
Acquisition, including any Successful Bid by any Person other than Purchaser.

“Ancillary Agreements” means the Option Agreement, the Assumption Agreement, the
Bill of Sale, the Noncompetition Agreements and each other agreement entered
into in connection herewith.

“Assumed Accrued Liabilities” shall have the meaning set forth in Section
2.2(c).

“Assumed Liabilities” shall have the meaning set forth in Section 2.2(c).

“Assumption Agreement” shall have the meaning set forth in Section 2.3(b).

“Auction” means an auction to sell the Transferred Assets and the Assumed
Liabilities.

“Bankruptcy Case” shall have the meaning ascribed to such term in Recital A.

“Bankruptcy Code” shall have the meaning ascribed to such term in Recital A.

“Bankruptcy Court” shall have the meaning ascribed to such term in Recital A.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure.

“Barrington/LA Sax Agreement” shall have the meaning set forth in Section
10.2(b).

“Benefit Arrangement” means any employment, consulting, severance or other
similar contract, arrangement or policy (written or oral) and each plan,
arrangement, program, agreement or commitment (written or oral) providing for
insurance coverage (including any self-insured arrangements), workers’
compensation, disability benefits, supplemental unemployment benefits, vacation
benefits, retirement benefits, life, health or accident benefits (including any
“voluntary employees’ beneficiary association” as defined in Section 501(c)(9)
of the Code providing for the same or other benefits) or for deferred
compensation, profit-sharing, bonuses, stock options, stock appreciation rights,
stock purchases or other forms of incentive compensation or post-retirement
insurance, compensation or benefits which (a) is not a Welfare Plan, Pension
Plan or Multiemployer Plan and (b) is entered into, maintained, contributed to
or required to be contributed to or has been entered into, maintained,
contributed to or required to be contributed to, by any Seller or any ERISA
Affiliate or under which any Seller or any ERISA Affiliate has or may have any
Liability.

“Bidding Procedures” means the procedures in form and substance substantially
identical to the procedures attached hereto as Exhibit A, with any subsequent
changes reasonably acceptable to Purchaser.

“Bidding Procedures Motion” means the motion, in form and substance reasonably
acceptable to Seller and Purchaser, filed by Seller pursuant to, inter alia,
Sections 363 and 365 of the Bankruptcy Code, to obtain the Bidding Procedures
Order.

2


--------------------------------------------------------------------------------




“Bidding Procedures Order” means an order of the Bankruptcy Court containing
overbid procedures, protections and findings, in accordance with the Bidding
Procedures, in form and substance substantially identical to the order attached
hereto as Exhibit B, with any subsequent changes reasonably acceptable to
Purchaser.

“Bill of Sale” shall have the meaning set forth in Section 2.3(b).

“Business” means Seller’s businesses of marketing, selling, refurbishing or
repairing or otherwise providing musical instruments, as well as all other
products, parts, accessories, print materials, supplies and services related to
such instruments to consumers, students, schools and other educational
institutions, whether through the Store / Headquarters, the internet, catalog,
mail order, direct response sales or otherwise.

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks in Los Angeles, California or New York, New York are closed.

“Cash” means cash and cash equivalents, including marketable securities and
short-term investments.

“CERCLA” shall have the meaning set forth in the definition of “Environmental
Laws.”

“Closing” shall have the meaning set forth in Section 2.3(a).

“Closing Date” shall have the meaning set forth in Section 2.3(a).

“Closing Date Payment” means an amount in cash equal to $32,100,000.

“Closing Date Qualified Accounts Receivable” shall have the meaning set forth in
Section 2.5(a).

“Closing Inventory” shall have the meaning set forth in Section 2.6(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Contracts” means all agreements, contracts, leases (whether for real or
personal property), purchase orders, undertakings, covenants not to compete,
employment agreements, confidentiality agreements, licenses, instruments,
obligations and commitments relating to the Business or any of the Transferred
Assets, whether written or oral.

“Court Order” means any judgment, decision, consent decree, injunction, ruling
or order of any foreign, federal, state or local court or governmental agency,
department or authority that is binding on any Person or its property under
applicable law.

“Cure Costs” means all liabilities, obligations and commitments of Seller for
all cure, compensation and reinstatement costs or expenses of or relating to the
assumption and assignment of any Contracts to be assumed and assigned as part of
the Transferred Assets that are payable or necessary to cure any defaults
pursuant to Section 365 of the Bankruptcy Code on account of any obligation or
default arising on or before the Closing Date.

“Default” means (a) a breach of or default under any Contract, (b) the
occurrence of an event that with or without the passage of time or the giving of
notice or both would constitute a breach of or default under any Contract or (c)
the occurrence of an event that with or without the passage of time or the
giving

3


--------------------------------------------------------------------------------




of notice or both would give rise to a right of termination, renegotiation or
acceleration, or the modification of the terms or conditions, under any
Contract.

“Defective Merchandise” means any item of Inventory that is damaged, defective
and not saleable as “new.”

“Deposit” shall have the meaning set forth in Section 2.2(a).

“Designated Employees” shall have the meaning set forth in Section 5.10(b).

“Disclosure Schedule” means the written disclosure schedule of Seller delivered
to Purchaser prior to the date hereof, a copy of which is attached hereto.

“Display, Return and Obsolete Merchandise” means any item of Inventory that (a)
has been removed from its packaging, or installed, affixed or modified for
purposes of a sample, display or of demonstrating its function or design and is
not salable as “new” under Seller’s historic sales practices, (b) has been
returned by a customer and is not resalable as “new,” under Seller’s historic
sales practices, or (c) has been discontinued by the applicable vendor.

“Distribution Center” means the distribution center of Seller located at 4955
Ameritech Drive, South Bend, Indiana 46628.

“Employee Plans” means all Benefit Arrangements, Multiemployer Plans, Pension
Plans and Welfare Plans.

“Employee Plan Liabilities” means any Liability under, relating to or with
respect to any Employee Plans, including any Liability of any Employee Plan,
Seller or any ERISA Affiliate.

“Employees” means all officers and directors of Seller and all other Persons
employed by Seller in connection with the Business on a full or part-time basis
together with all persons retained as “independent contractors” in connection
with the Business as of the relevant date.

“Encumbrance” means any claim, lien, pledge, option, charge, easement, Tax
assessment, security interest, deed of trust, mortgage, right-of-way,
encroachment, building or use restriction, conditional sales agreement,
encumbrance or other right of third parties of any sort whatsoever, whether
voluntarily incurred or arising by operation of law, and includes any agreement
to give any of the foregoing in the future, and any contingent sale or other
title retention agreement or lease in the nature thereof, other than Permitted
Encumbrances.

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity.

“Environmental Condition” means the state of the environment, including natural
resources (e.g., flora and fauna), soil, surface water, ground water, any
present or potential drinking water supply, subsurface strata or ambient air,
relating to or arising out of the use, handing, storage, treatment, recycling,
generation, transportation, release, spilling, leaking, pumping, pouring,
emptying, discharging, injecting, escaping, leaching, disposal, dumping or
threatened release of Hazardous Substances by Seller or any of its predecessors
or successors in interest, or by any of its agents, Representatives, employees
or independent contractors when acting in such capacity on behalf of Seller.

4


--------------------------------------------------------------------------------




“Environmental Laws” means all applicable federal, state, district and local
laws, all rules or regulations promulgated thereunder, and all orders, consent
orders, judgments, notices, permits or demand letters issued, promulgated or
entered pursuant thereto, relating to pollution or protection of the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata), including (a) laws relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals, industrial
materials, wastes or other substances into the environment and (b) laws relating
to the identification, generation, manufacture, processing, distribution, use,
treatment, storage, disposal, recovery, transport or other handling of
pollutants, contaminants, chemicals, industrial materials, wastes or other
substances.  Environmental Laws shall include the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Toxic Substances Control Act, as amended, the Hazardous Materials Transportation
Act, as amended, the Resource Conservation and Recovery Act, as amended, the
Clean Water Act, as amended, the Safe Drinking Water Act, as amended, the Clean
Air Act, as amended, the Occupational Safety and Health Act, as amended, and all
analogous laws promulgated or issued by any Governmental Body.

“Environmental, Health and Safety Liability” means any cost, damage, Liability
or other responsibility of Seller arising from or under Environmental Law or
Occupational Safety and Health Law and consisting of or relating to: (a) any
environmental, health, or safety matters or conditions (including on-site or
off-site contamination, occupational safety and health, and regulation of
chemical substances or products); (b) fines, penalties, judgments, awards,
settlements, legal or administrative proceedings, damages, losses, claims,
demands and response, investigative, remedial, or inspection costs and expenses
arising under Environmental Law or Occupational Safety and Health Law; (c)
financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
governmental body or any other Person) and for any natural resource damages; or
(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.  The
terms “removal,” “remedial,” and “response action,” include the types of
activities covered by CERCLA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with, or otherwise required
to be aggregated with, Seller as set forth in Section 414(b), (c), (m) or (o) of
the Code or Section 4001 of ERISA.

“Escrow Agent” means LaSalle Bank, N.A. or an alternative independent banking
institution reasonably acceptable to Purchaser and Seller or otherwise appointed
by the Bankruptcy Court.

“Escrow Agreement” shall have the meaning set forth in Section 2.2(a).

“Excluded Assets” means Seller’s (a) rights under this Agreement, (b) Cash, (c)
avoidance and other bankruptcy estate causes of action under the Bankruptcy Code
to which Seller is, or becomes, a party, (d) all claims and causes of action of
any kind or nature relating to (i) the Excluded Assets, or (ii) any shareholder
of Seller (as such) or any agreements between Seller and any or all of its
shareholders, (e) retainers and prepayments for Professional Fees, (f) all
claims for refunds (together with interest accrued thereon) of Seller related to
Taxes in respect of periods ending on or prior to the Closing, (g) all rights in
connection with and the assets of any Employee Plans, (h) Seller’s minute books
and stock records and other documents relating to the organization, maintenance
and existence of Seller, (i) Seller’s prepaid business, group and other
insurance policies, Contracts of insurance, all coverage, proceeds and

5


--------------------------------------------------------------------------------




recoveries thereunder and all rights in connection therewith to the extent
unrelated to the Transferred Assets, (j) the capital stock or other ownership
interest held by Seller in any Subsidiary (it being understood, however, that
any assets of a Subsidiary shall nonetheless constitute Transferred Assets
hereunder unless any such asset shall be in the nature of an Excluded Asset),
and (k) the assets identified in Section 1.1(a) of the Disclosure Schedule.

“Excluded Liabilities” shall have the meaning set forth in Section 2.2(d).

“Expense Reimbursement Amount” means all reasonable out-of-pocket costs and
expenses actually incurred by Purchaser (including expenses of counsel,
accountants, experts and other outside consultants and legal expenses related to
negotiating this Agreement and investigating Seller or the Transferred Assets),
not to exceed $250,000, which shall, subject to Bankruptcy Court approval,
constitute a priority administrative expense under Section 503(b)(1) of the
Bankruptcy Code and shall be paid as set forth in Sections 5.7 and 9.3.

“Facilities” means all offices, stores, warehouses, administration buildings,
plants, other facilities and all real property and related facilities owned or
leased by Seller, including the Store / Headquarters and the Distribution
Center.

“Facilities Leases” shall have the meaning set forth in Section 3.3(b).

“Final Order” means an order of the Bankruptcy Court or other court of competent
jurisdiction as to which no appeal, notice of appeal or motion for rehearing or
new trial has been timely filed or, if any of the foregoing has been timely
filed, no stay shall have issued.

“Fixtures and Equipment” means all of the (a) furniture, office equipment,
fixtures, and furnishings of Seller, (b) machinery, computer hardware,
automobiles, trucks, trailers, vehicles, spare parts, supplies, equipment,
tools, supplies, molds, jigs, patterns, dies, Refurbishment Equipment and other
tangible personal property owned or leased by Seller that is used in connection
with the Business, wherever located, and (c) all warranty rights associated with
the foregoing.

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted or otherwise made available by or
under the authority of any Governmental Body.

“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); (d)
multi-national organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or Taxing authority or power of any
nature.

“Hazardous Substances” means all pollutants, contaminants, chemicals, wastes and
any other carcinogenic, ignitable, corrosive, reactive, toxic or otherwise
hazardous substances or materials (whether solids, liquids or gases) subject to
regulation, control or remediation under Environmental Laws.

“Holdback Amount” means $3,000,000.

6


--------------------------------------------------------------------------------




“Indebtedness” means (a) any obligation for borrowed money, including any
obligation for accrued and unpaid interest thereon and any prepayment or other
penalties or premiums, (b) any capitalized lease obligations, (c) any obligation
evidenced by a note, deed, mortgage or secured by any property of Seller, (d)
any reimbursement obligations in respect of letters of credit, (e) any and all
obligations of Seller pursuant to the terms of the LaSalle Equipment Lease,
including without limitation all amounts necessary to exercise the purchase
option thereunder, and (f) all guarantees issued in respect of obligations of
any other Person of the type described in clauses (a) through (e).

“Intangible Assets” means an asset, such as goodwill, Intellectual Property
rights or similar assets, with no physical properties.

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto
and all patents, patent applications and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations thereof, (b) all United States or foreign trademarks, service
marks, trade dress, logos, trade names and corporate names, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith and all applications, registrations and
renewals in connection therewith, (c) all copyrightable works, all copyrights
and all applications, registrations and renewals in connection therewith, (d)
all mask works and all applications, registrations and renewals in connection
therewith, (e) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, techniques,
designs, drawings, specifications, customer and supplier lists and databases,
sales literature, promotional literature, lists of distributors, artwork,
purchasing records, pricing and cost information, business and marketing plans
and proposals, and related documentation), (f) all computer software (excluding
software commonly available through licenses on standard commercial terms, such
as software “shrink-wrap” licenses, it being understood that such licenses
nonetheless constitute Transferred Assets), including data and related
documentation and all software necessary to maintain the operation of the
Business, URLs, web sites, web portals, and other forms of technology, (g) all
other proprietary rights related to the Business or the Transferred Assets, (h)
all copies and tangible embodiments thereof (in whatever form or medium) and (i)
all rights to use telephone and facsimile numbers related to the Business or the
Transferred Assets.

“Inventory” means all merchandise owned and intended for resale in connection
with the Business, all manufactured and purchased parts, goods in process, raw
materials, supply and packing materials and finished goods and other tangible
personal property that is used in connection with the Business, including all
instruments on hand at the Store / Headquarters, loan, consignment and approval
instruments, all Defective Merchandise and all Display and Return Merchandise,
in each case wherever located.

“Inventory Adjustment Amount” shall have the meaning set forth in Section
2.4(b).

“Inventory Value” shall have the meaning set forth in Section 2.6(a).

“Key Software Licenses” shall have the meaning set forth in Section 3.17(d).

“LaSalle Equipment Lease” shall mean the Master Lease Agreement between Seller
and LaSalle National Leasing Corporation dated June 27, 2005.

“Leased Real Property” shall have the meaning set forth in Section 3.3(b).

“Legal Requirement” means any applicable federal, state, local, municipal,
foreign or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, edict, decree,

7


--------------------------------------------------------------------------------




proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, requirement, notice requirement, guideline, Court Order,
specification, determination, decision, opinion or interpretation issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body.

“Liabilities Adjustment Amount” shall have the meaning set forth in Section
2.4(b).

“Liability” means any direct or indirect liability, Indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of any type
whatsoever, whether accrued or unaccrued, absolute or contingent, matured or
unmatured, liquidated or unliquidated, known or unknown, asserted or unasserted,
due or to become due.

“Material Adverse Effect” means any material adverse effect on or change with
respect to the business, operations, assets, Liabilities, financial condition,
results of operations, properties or prospects of Seller or the Business taken
as a whole that (a) results in the inability of Seller to convey to Purchaser
all of the material elements necessary to conduct the Business, including the
Intellectual Property used in the Business, accounts receivable, Facilities,
Inventory and other assets as contemplated by this Agreement, or (b) results in
the Facilities ceasing to materially operate in their current condition;
provided, however, that any effect or change arising out of or resulting from
any of the following shall not be deemed (either alone or in combination) a
Material Adverse Effect: (i) the filing of the Bankruptcy Case or the
announcement or pendency of the Acquisition or (ii) conditions affecting the
industry or industry sector in which Seller participates or the United States
economy as a whole.

“Material Contracts” shall have the meaning ascribed to such term in Section
3.6(a).

“Multiemployer Plan” means any “multiemployer plan,” as defined in Section 3(37)
or 4001(a)(3) of ERISA, which any Seller or any ERISA Affiliate maintains,
administers, contributes to or is required to contribute to, or maintained,
administered, contributed to or was required to contribute to, or under which
any Seller or any ERISA Affiliate has or may have any Liability.

“Noncompetition Agreement” shall have the meaning set forth in Section 2.3(b).

“Nonqualifying Closing Inventory” shall have the meaning set forth in Section
2.6(a).

“Occupational Safety and Health Law” means any applicable Legal Requirement
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards.

“Owned Real Property” means any real property owned in fee by Seller.

“Party” shall mean any Person who is a party to this Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) which Seller or any ERISA
Affiliate maintains, administers, contributes to or is required to contribute
to, or maintained, administered, contributed to or was required to contribute
to, or under which Seller or any ERISA Affiliate has or may have any Liability.

“Permits” means all licenses, permits, franchises, approvals, authorizations,
consents or orders of, or filings with, any Governmental Body, necessary or
customary for the present conduct or operation of the Business or ownership of
the Transferred Assets.

8


--------------------------------------------------------------------------------




“Permitted Encumbrances” means the Encumbrances identified in Section 1.1(b) of
the Disclosure Schedule.

“Person” means an individual, Entity or Governmental Body.

“Personal Property Transferred Assets” shall have the meaning set forth in
Section 3.4(a).

“Petition” shall have the meaning ascribed to such term in the recitals hereof.

“Petition Date” shall mean the date that Seller commence the Bankruptcy Case
before the Bankruptcy Court.

“Pre-Closing Period” means the period from the date of the Agreement through the
Closing Date.

“Preliminary Estimate” shall have the meaning set forth in Section 2.6(a).

“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or any
arbitrator or arbitration panel.

“Professional Fees” shall mean compensation for fees or reimbursement of
expenses of any Person in the Bankruptcy Case under Sections 327, 328, 329, 330,
331, 364, 503 or 506 of the Bankruptcy Code or otherwise.

“Purchaser” shall have the meaning set forth in the preamble.

“Purchase Price” means (a) the Deposit, plus (b) the Closing Date Payment, plus
(c) the Adjustment Payment, plus (d) the Assumed Liabilities.

“Qualified Bid” means a written proposal provided to Seller for the purchase of
substantially all of its assets by a potential bidder, as more fully described
in the Bidding Procedures.

“Qualified Bidder” means a person or entity who/that has delivered a Qualified
Bid to Seller and that Seller in good faith determines is reasonably likely
(based on the availability of financing and proof of financial ability,
experience and other relevant considerations) to be able to consummate a
transaction based on such proposal, if selected as the successful bidder. 
Purchaser shall be deemed to be a Qualified Bidder.

“Refurbishment Equipment” means any tools, supplies, inventory and spare parts
used primarily in Seller’s repair or refurbishment of instruments.

“Related Party” means (a) any officer, director or shareholder of Seller, and
any officer, director, partner, manager, or relative of such officers, directors
and shareholders, and (b) any Person in which Seller or any Affiliate or
relative of any such Person has any direct or indirect interest.

“Representative” means, with respect to any Person, any officer, director,
principal, attorney, accountant, agent, employee, financing source or other
representative of such Person.

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.

9


--------------------------------------------------------------------------------




“Sale Motion” means the motion, in form and substance reasonably acceptable to
Seller and Purchaser, filed by Seller pursuant to, inter alia, Sections 363 and
365 of the Bankruptcy Code to obtain the Sale Order and approve the transactions
contemplated by this Agreement.

“Sale Order” means an order of the Bankruptcy Court, in form and substance
substantially identical to the sale order attached hereto as Exhibit C, with
such subsequent changes reasonably acceptable to Purchaser.

“Seller” shall have the meaning set forth in the preamble.

“Seller’s Cost” shall have the meaning set forth in Section 2.6(b).

“Store / Headquarters” mean Seller’s retail store and headquarters located at
4004 Technology Drive, South Bend, Indiana 46628.

“Subsidiary” means, with respect to any Person, (a) any corporation of which at
least 50% of the securities or interests having, by their terms, ordinary voting
power to elect members of the board of directors, or other persons performing
similar functions with respect to such corporation, is held, directly or
indirectly by such Person and (b) any partnership or limited liability company
of which (i) such Person is a general partner or managing member or (ii) such
Person possesses a 50% or greater interest in the total capitalization or total
income of such partnership or limited liability company.

“Successful Bid” shall mean the highest and best binding offer to acquire the
Transferred Assets and assume the Assumed Liabilities.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, transfer
pricing report or information return or statement relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Termination Fee” shall have the meaning set forth in Section 5.7.

“Transferred Assets” shall have the meaning set forth in Section 2.1.

“Transferred Employees” means Persons who were Employees of Seller immediately
prior to the Closing who become employees of Purchaser or one of its Affiliates
at the Closing.

“Welfare Plan” means any “employee welfare benefit plan” as defined in Section
3(1) of ERISA, which Seller or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, or maintained, administered,
contributed to or was required to contribute to, or under which Seller or any
ERISA Affiliate has or may have any Liability.

10


--------------------------------------------------------------------------------



ARTICLE 2
PURCHASE AND SALE OF TRANSFERRED ASSETS; CLOSING


2.1           PURCHASE OF TRANSFERRED ASSETS.  AT THE CLOSING, SELLER SHALL
CAUSE TO BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED AND DELIVERED TO PURCHASER
GOOD AND VALID TITLE TO THE TRANSFERRED ASSETS, FREE OF ANY ENCUMBRANCES, ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT AND IN
ACCORDANCE WITH SECTIONS 363 AND 365 OF THE BANKRUPTCY CODE.  FOR PURPOSES OF
THIS AGREEMENT, “TRANSFERRED ASSETS” MEANS AND INCLUDES SUBSTANTIALLY ALL OF THE
PROPERTIES, RIGHTS, INTERESTS AND OTHER TANGIBLE AND INTANGIBLE ASSETS OF SELLER
AND ITS SUBSIDIARIES RELATING TO THE BUSINESS (WHEREVER LOCATED AND WHETHER OR
NOT REQUIRED TO BE REFLECTED ON A BALANCE SHEET PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) AND ALL INTELLECTUAL PROPERTY OF
SELLER INCLUDING ANY ASSETS ACQUIRED BY SELLER DURING THE PRE-CLOSING PERIOD;
PROVIDED, HOWEVER, THAT THE TRANSFERRED ASSETS SHALL NOT INCLUDE ANY EXCLUDED
ASSETS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND EXCEPT FOR THE
EXCLUDED ASSETS, THE TRANSFERRED ASSETS SHALL INCLUDE:


(A)           RECEIVABLES.  ALL ACCOUNTS RECEIVABLE (INCLUDING ALL CLOSING DATE
QUALIFIED ACCOUNTS RECEIVABLE), NOTES RECEIVABLE AND OTHER RECEIVABLES OF SELLER
RELATING TO THE BUSINESS, AND ALL RIGHTS TO COLLECT FROM CUSTOMERS (AND TO
RETAIN) ALL FEES AND OTHER AMOUNTS PAYABLE, OR THAT MAY BECOME PAYABLE, TO
SELLER WITH RESPECT TO PRODUCTS SOLD OR SERVICES PERFORMED BY OR ON BEHALF OF
SELLER IN CONNECTION WITH THE BUSINESS ON OR PRIOR TO THE CLOSING DATE;


(B)           INVENTORY.  ALL INVENTORY;


(C)           CONTRACTS.  ALL RIGHTS OF SELLER UNDER (I) PURCHASE ORDERS OR
SIMILAR AGREEMENTS (A) FOR BRANDED PRODUCT, AND (B) FOR THE PROPRIETARY PRODUCTS
IDENTIFIED IN SECTION 2.1(C) OF THE DISCLOSURE SCHEDULE, AND (II) THE OTHER
EXECUTORY CONTRACTS RELATING TO THE BUSINESS IDENTIFIED IN SECTION 2.1(C) OF THE
DISCLOSURE SCHEDULE, INCLUDING ALL CONFIDENTIALITY, NON-DISCLOSURE AND
NON-SOLICITATION AGREEMENTS TO WHICH SELLER IS A PARTY; PROVIDED, HOWEVER, THAT
PURCHASER MAY ADD OR REMOVE CONTRACTS FROM SECTION 2.1(C) OF THE DISCLOSURE
SCHEDULE AT ANY TIME OR FROM TIME TO TIME UP TO THE CLOSE OF BUSINESS ON THE
BUSINESS DAY BEFORE THE SALE HEARING;


(D)           INTELLECTUAL PROPERTY.  ALL INTELLECTUAL PROPERTY OF SELLER USED
IN THE BUSINESS, INCLUDING THE ITEMS SET FORTH IN SECTIONS 2.1(D) AND 3.17(C) OF
THE DISCLOSURE SCHEDULE AND SOFTWARE COMMONLY AVAILABLE THROUGH LICENSES ON
STANDARD COMMERCIAL TERMS, SUCH AS SOFTWARE “SHRINK-WRAP” LICENSES;


(E)           BOOKS AND RECORDS.  ALL BOOKS, PAPERS, RECORDS, FILES, DATA (IN
PAPER OR ELECTRONIC FORMAT) OF SELLER, INCLUDING ALL PURCHASING AND SALES
RECORDS, CUSTOMER LISTS, VENDOR LISTS AND ACCOUNTING AND FINANCIAL RECORDS;


(F)            PERMITS.  ALL PERMITS, TO THE EXTENT TRANSFER IS PERMITTED UNDER
APPLICABLE LAW;


(G)           PREPAID EXPENSES AND DEPOSITS.  ALL RIGHT, TITLE AND INTEREST IN
AND TO ALL PREPAID EXPENSES AND DEPOSITS RELATING TO THE BUSINESS, INCLUDING ALL
SECURITY OR OTHER DEPOSITS HELD BY ANY THIRD PARTY WITH RESPECT TO THE STORE /
HEADQUARTERS AND DISTRIBUTION CENTER;


(H)           CAUSES OF ACTIONS.  ALL CLAIMS, DEPOSITS, PREPAYMENTS, REFUNDS,
CAUSES OF ACTION, CHOSES IN ACTION, RIGHTS OF RECOVERY, RIGHTS OF SETOFF AND
RIGHTS OF RECOUPMENT ARISING OUT OF OR RELATING TO THE BUSINESS OR THE
TRANSFERRED ASSETS;

11


--------------------------------------------------------------------------------





(I)            PERSONAL AND OTHER PROPERTY.  ANY OTHER ASSETS, INCLUDING
FIXTURES AND EQUIPMENT, OWNED BY SELLER USED IN THE OPERATION OF THE BUSINESS AS
WELL AS ALL PROPERTY PRESENTLY SUBJECT TO THE LASALLE EQUIPMENT LEASE (INCLUDING
ANY PENDING BUT NOT RECEIVED MERCHANDISE RETURNS FROM CUSTOMERS);


(J)            GOODWILL.  ANY AND ALL GOODWILL RELATED TO THE BUSINESS OR ANY OF
THE FOREGOING;


(K)           FACILITIES LEASES.  ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN,
TO AND UNDER LEASES RELATING TO THE STORE / HEADQUARTERS AND THE DISTRIBUTION
CENTER, SUBJECT TO SECTION 10.2;


(L)            INSURANCE PROCEEDS.  PROCEEDS UNDER ANY INSURANCE POLICY OF
SELLER RECEIVED OR RECEIVABLE WITH RESPECT TO ANY TRANSFERRED ASSET; AND


(M)          WARRANTY AND SIMILAR RIGHTS.  ALL RIGHTS AND CLAIMS OF SELLER
PURSUANT TO WARRANTIES, REPRESENTATIONS, GUARANTEES AND INDEMNITIES MADE BY
SUPPLIERS IN CONNECTION WITH THE TRANSFERRED ASSETS OR SERVICE FURNISHED TO
SELLER PERTAINING TO OR AFFECTING THE TRANSFERRED ASSETS.


2.2           CONSIDERATION.


(A)           DEPOSIT.  PURCHASER, SELLER AND THE ESCROW AGENT WILL EXECUTE AN
ESCROW AGREEMENT IN FORM REASONABLY SATISFACTORY TO PURCHASER AND SELLER TO BE
ATTACHED HERETO AS EXHIBIT D (THE “ESCROW AGREEMENT”), PURSUANT TO WHICH
PURCHASER SHALL PROMPTLY UPON ENTRY OF THE BIDDING PROCEDURES ORDER DEPOSIT
$2,000,000 (THE “DEPOSIT”) IN AN ESCROW ACCOUNT HELD BY THE ESCROW AGENT.  AT
THE CLOSING DATE, THE DEPOSIT SHALL BE PAID TO SELLER AS PART OF THE PURCHASE
PRICE IN ACCORDANCE WITH THE ESCROW AGREEMENT AND THIS AGREEMENT; PROVIDED,
HOWEVER:

(I)            IF THE AGREEMENT IS TERMINATED SOLELY AS A RESULT OF A MATERIAL
BREACH BY PURCHASER OF ITS OBLIGATIONS UNDER THIS AGREEMENT (AND SELLER HAS NOT
MATERIALLY BREACHED ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT), THE ESCROW
AGENT SHALL, PROMPTLY AFTER THE TERMINATION OF THIS AGREEMENT, PAY THE DEPOSIT
(LESS ANY FEES AND EXPENSES OWED TO THE ESCROW AGENT), TO SELLER PURSUANT TO THE
TERMS OF THE ESCROW AGREEMENT.  SELLER’S RECEIPT OF THE DEPOSIT SHALL BE
LIQUIDATED DAMAGES FOR, AND IN FULL SETTLEMENT AND SATISFACTION OF, ANY DAMAGES
OF ANY KIND THAT SELLER MAY SUFFER AS A RESULT OF A BREACH BY PURCHASER OF ITS
OBLIGATIONS HEREUNDER PRIOR TO CLOSING AND SHALL BE SELLER’S SOLE AND EXCLUSIVE
REMEDY FOR PURCHASER’S BREACH OF ITS OBLIGATIONS HEREUNDER PRIOR TO CLOSING.

(II)           IF THE AGREEMENT IS TERMINATED FOR ANY REASON OTHER THAN AS A
RESULT OF A MATERIAL BREACH BY PURCHASER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE ESCROW AGENT SHALL, PROMPTLY AFTER THE TERMINATION OF THIS
AGREEMENT, PAY THE DEPOSIT (LESS ANY FEES AND EXPENSES OWED TO THE ESCROW
AGENT), TO PURCHASER PURSUANT TO THE TERMS OF THE ESCROW AGREEMENT.  PURCHASER’S
RECEIPT OF THE DEPOSIT AND THE TERMINATION FEE OR THE EXPENSE REIMBURSEMENT
AMOUNT IMMEDIATELY UPON TERMINATION SHALL BE PURCHASER’S SOLE AND EXCLUSIVE
REMEDY FOR ANY DAMAGES OF ANY KIND THAT PURCHASER MAY SUFFER AS A RESULT OF THE
CLOSING NOT BEING CONSUMMATED WITH PURCHASER AS THE BUYER IN ACCORDANCE WITH
THIS AGREEMENT.


(B)           CASH CONSIDERATION.  AS CONSIDERATION FOR THE SALE OF THE
TRANSFERRED ASSETS TO PURCHASER:

(I)            PURCHASER SHALL PAY TO SELLER THE CLOSING DATE PAYMENT ON THE
CLOSING DATE IN ACCORDANCE WITH SECTION 2.3(B)(I);

(II)           PURCHASER SHALL ASSUME THE ASSUMED LIABILITIES ON THE CLOSING
DATE IN ACCORDANCE WITH SECTION 2.2(C); AND

12


--------------------------------------------------------------------------------




(III)          PURCHASER SHALL PAY TO SELLER THE HOLDBACK AMOUNT, MINUS THE
ACCOUNTS RECEIVABLE ADJUSTMENT AMOUNT AND THE INVENTORY ADJUSTMENT AMOUNT, AND
PLUS OR MINUS THE LIABILITIES ADJUSTMENT AMOUNT (COLLECTIVELY, THE “ADJUSTMENT
PAYMENT”), NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE LATER TO OCCUR OF THE
FINAL DETERMINATION OF EACH OF (1) THE CLOSING DATE QUALIFIED ACCOUNTS
RECEIVABLE AND THE LIABILITIES ADJUSTMENT AMOUNT AND (2) RECONCILIATION AND
VERIFICATION OF THE INVENTORY VALUE.


(C)           ASSUMED LIABILITIES.  FOR PURPOSES OF THIS AGREEMENT, “ASSUMED
LIABILITIES” MEANS ONLY THE FOLLOWING LIABILITIES OF SELLER: (I) LIABILITIES
FIRST ARISING AFTER THE CLOSING DATE THAT RELATE SOLELY TO THE OPERATION OF THE
BUSINESS BY PURCHASER; (II) ALL OBLIGATIONS AND LIABILITIES OF SELLER FIRST
ARISING AFTER THE CLOSING DATE UNDER CONTRACTS SPECIFICALLY DESCRIBED IN SECTION
2.1(C) TO THE EXTENT SUCH OBLIGATIONS AND LIABILITIES DO NOT ARISE FROM OR
RELATE TO ANY ACT OR OMISSION BY SELLER UNDER ANY OF SUCH CONTRACTS; (III) AN
AMOUNT EQUAL TO THE ACCRUED PAYROLL AND VACATION LIABILITIES (WHICH PURCHASER
MAY FUND OR, IN THE CASE OF VACATION LIABILITIES, ELECT TO ASSUME IN THE FORM OF
VACATION TIME CREDIT UNDER ITS POLICIES, AT ITS SOLE ELECTION) FOR TRANSFERRED
EMPLOYEES AS OF CLOSING, SUCH AMOUNT SHALL NOT EXCEED $1,500,000 IN THE
AGGREGATE UNDER ANY CIRCUMSTANCES; (IV) EMPLOYEE BENEFITS FOR TRANSFERRED
EMPLOYEES ARISING AFTER THE CLOSING DATE, IN FORM AND AMOUNT CONSISTENT WITH
THOSE PROVIDED BY PURCHASER TO ITS EMPLOYEES; AND (V) AN AMOUNT EQUAL TO THE
VALUE OF ACCRUED LIABILITIES RELATED TO CUSTOMER CREDITS AND OTHER AMOUNTS DUE
TO CUSTOMERS OF SELLER.  THE ACCRUED LIABILITIES DESCRIBED IN SECTION
2.2(C)(III) AND (V) ARE HEREIN REFERRED TO AS THE “ASSUMED ACCRUED LIABILITIES.”
 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, PAYMENTS
OF AMOUNTS DUE PURSUANT TO SECTION 2.2(C)(III) (UP TO THE $1,500,000 CAP) AND
(V) SHALL NOT CONSTITUTE AN ASSUMPTION OF THE OBLIGATIONS AND LIABILITIES
UNDERLYING OR RELATED TO SUCH AMOUNTS UNLESS PURCHASER EXPRESSLY ELECTS TO
ASSUME VACATION TIME CREDITS IN WRITING AND THEN SOLELY TO THE EXTENT OF THE
HOURS OF CREDIT IT ELECTS TO ASSUME WHETHER OR NOT SUFFICIENT TO EXTINGUISH THE
LIABILITY OF SELLER TO SUCH EMPLOYEE.  NO TRANSFERRED EMPLOYEE SHALL HAVE ANY
CLAIM AGAINST PURCHASER PURSUANT TO THIS SECTION 2.2(C) OR OTHERWISE UNDER THIS
AGREEMENT EXCEPT PURSUANT TO A WRITTEN OFFER OF EMPLOYMENT DELIVERED DIRECTLY BY
PURCHASER TO SUCH INDIVIDUAL TRANSFERRED EMPLOYEE.


(D)           EXCLUDED LIABILITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, PURCHASER SHALL NOT BE OBLIGATED TO ASSUME OR TO
PERFORM OR DISCHARGE ANY LIABILITY OF SELLER, ANY ERISA AFFILIATE OR ANY
EMPLOYEE PLAN (SUCH OTHER LIABILITIES BEING REFERRED TO AS “EXCLUDED
LIABILITIES”) OTHER THAN THE ASSUMED LIABILITIES.  WITHOUT LIMITING THE
FOREGOING, SELLER SHALL RETAIN AND BE RESPONSIBLE FOR, AND PURCHASER SHALL NOT
BE OBLIGATED TO ASSUME OR TO PERFORM OR DISCHARGE, AND DOES NOT ASSUME OR
PERFORM OR DISCHARGE, ANY LIABILITY OF SELLER, ANY ERISA AFFILIATE OR ANY
EMPLOYEE PLAN AT ANY TIME ARISING FROM OR OTHERWISE ATTRIBUTABLE TO:

(I)            ANY LIABILITY OF SELLER RELATING TO THE BUSINESS THAT ARISES ON
OR BEFORE THE CLOSING DATE AND IS NOT SPECIFICALLY ASSUMED BY PURCHASER;

(II)           ANY LIABILITY OF SELLER RELATING TO REAL PROPERTY LEASES OR
FACILITIES NOT SPECIFICALLY ASSUMED BY PURCHASER PURSUANT TO SECTION 10.2;

(III)          ANY LIABILITY RELATING TO THE EXCLUDED ASSETS;

(IV)          ANY LIABILITY OF SELLER RELATING TO SELLER’S EXECUTION, DELIVERY
OR PERFORMANCE OF THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY THIS AGREEMENT;

(V)           ALL LIABILITIES OF SELLER FOR ALL CURE COSTS;

(VI)          ANY OUTSTANDING BIDS, PURCHASE ORDERS, CUSTOMER CREDITS, CUSTOMER
DEPOSITS OR LAY AWAY PURCHASES TO THE EXTENT NOT INCLUDED IN SECTION 2.1;

13


--------------------------------------------------------------------------------




(VII)         ANY TRANSFER TAXES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT;

(VIII)        ANY ENVIRONMENTAL, HEALTH AND SAFETY LIABILITY OF SELLER;

(IX)           ANY EMPLOYEE PLAN LIABILITY; AND

(X)            ANY PROFESSIONAL FEES OR BROKERAGE FEES OF SELLER.


2.3           CLOSING.


(A)           THE CONSUMMATION OF THE PURCHASE OF THE TRANSFERRED ASSETS BY
PURCHASER PROVIDED FOR IN THIS AGREEMENT (THE “CLOSING”) SHALL OCCUR AT THE
OFFICES OF BARNES & THORNBURG LLP, 100 N. MICHIGAN STREET, SOUTH BEND, INDIANA
46601, AT 10:00 A.M. ON THE FIRST BUSINESS DAY AFTER THE DAY ON WHICH ALL
CONDITIONS TO CLOSING THAT MUST BE SATISFIED PRIOR TO CLOSING HAVE BEEN
SATISFIED OR, TO THE EXTENT PERMITTED, WAIVED (OTHER THAN CONDITIONS THAT ARE
INTENDED TO BE SATISFIED OR, TO THE EXTENT PERMITTED, WAIVED, AT THE CLOSING),
OR AT SUCH OTHER DATE, TIME OR PLACE AS THE PARTIES MAY AGREE (THE “CLOSING
DATE”).  THE TRANSFERRED ASSETS SHALL BE TRANSFERRED TO PURCHASER AT THE CLOSING
ON THE CLOSING DATE, AND SELLER SHALL DO ALL THINGS THAT ARE DEEMED NECESSARY BY
PURCHASER FOR THE VALID TRANSFER OF THE TRANSFERRED ASSETS.


(B)           AT THE CLOSING:

(I)            PURCHASER SHALL PAY TO SELLER, IN CASH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE CLOSING DATE PAYMENT;

(II)           THE ESCROW AGENT SHALL PAY TO SELLER, IN CASH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE DEPOSIT;

(III)          PURCHASER AND SELLER SHALL EXECUTE AND DELIVER TO ONE ANOTHER, AS
APPLICABLE:

(1)           AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN THE FORM ATTACHED HERETO
AS EXHIBIT E (THE “ASSUMPTION AGREEMENT”);

(2)           A BILL OF SALE IN THE FORM ATTACHED HERETO AS EXHIBIT F (THE “BILL
OF SALE”); AND

(3)           AMENDMENTS TO THE FACILITIES LEASES IN THE FORMS ATTACHED HERETO
AS EXHIBIT G AND DULY COUNTERSIGNED BY THE OWNER OF SUCH PROPERTIES

(4)           THE BARRINGTON/LA SAX AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT I AND DULY COUNTERSIGNED BY BARRINGTON, INC.;

(IV)          SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED TO PURCHASER:

(1)           A CERTIFICATE EXECUTED ON BEHALF OF SELLER BY ITS PRESIDENT OR
CHIEF EXECUTIVE OFFICER (THE “SELLER CLOSING CERTIFICATE”) CONFIRMING THAT,
EXCEPT AS EXPRESSLY SET FORTH IN THE SELLER CLOSING CERTIFICATE, EACH OF THE
CONDITIONS SET FORTH IN SECTIONS 7.1, 7.2, 7.4, 7.6 AND 7.9 HAS BEEN SATISFIED
IN ALL RESPECTS;

14


--------------------------------------------------------------------------------




(2)           ALL NECESSARY FORMS AND CERTIFICATES COMPLYING WITH APPLICABLE
LEGAL REQUIREMENTS, DULY EXECUTED AND ACKNOWLEDGED BY SELLER, CERTIFYING THAT
THE TRANSACTIONS CONTEMPLATED HEREBY ARE EXEMPT FROM WITHHOLDING UNDER SECTION
1445 OF THE CODE;

(3)           ASSIGNMENTS (INCLUDING INTELLECTUAL PROPERTY, PERSONAL PROPERTY,
LEASE AND CONTRACT TRANSFER DOCUMENTS) AND SUCH OTHER INSTRUMENTS OF SALE,
TRANSFER, CONVEYANCE AND ASSIGNMENT AS PURCHASER AND ITS COUNSEL MAY REASONABLY
REQUEST;

(4)           PROPERLY ENDORSED CERTIFICATES OF TITLE FOR EACH VEHICLE THAT IS
AN TRANSFERRED ASSET (AND EACH OTHER TRANSFERRED ASSET WHERE OWNERSHIP IS
ESTABLISHED THROUGH A CERTIFICATE OF TITLE);

(5)           A CERTIFICATE OF THE SECRETARY OF SELLER IN CUSTOMARY FORM;

(6)           A CERTIFICATE OF EXISTENCE, DATED AS OF A DATE WITHIN FIVE DAYS OF
THE CLOSING DATE, OF SELLER ISSUED BY THE SECRETARY OF STATE OF THE STATE OF
ORGANIZATION OF SELLER;

(7)           A NONCOMPETITION AGREEMENT IN THE FORMS ATTACHED HERETO AS EXHIBIT
H (THE “NONCOMPETITION AGREEMENT”), EXECUTED BY DENNIS BAMBER; AND

(8)           SUCH OTHER DOCUMENTS AS PURCHASER OR ITS COUNSEL MAY REASONABLY
REQUEST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(V)           PURCHASER SHALL DELIVER OR CAUSE TO BE DELIVERED TO SELLER A
CERTIFICATE EXECUTED ON BEHALF OF PURCHASER BY ITS PRESIDENT OR CHIEF EXECUTIVE
OFFICER (THE “PURCHASER CLOSING CERTIFICATE”) CONFIRMING THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THE PURCHASER CLOSING CERTIFICATE, EACH OF THE CONDITIONS
SET FORTH IN SECTIONS 8.1 AND 8.2 HAS BEEN SATISFIED IN ALL RESPECTS.


2.4           PURCHASE PRICE ADJUSTMENT.  THE PURCHASE PRICE IS PREMISED ON (X)
THE AGGREGATE CLOSING DATE QUALIFIED ACCOUNTS RECEIVABLE OF SELLER BEING NOT
LESS THAN $3,000,000 ON THE CLOSING DATE, (Y) THE AGGREGATE ASSUMED ACCRUED
LIABILITIES BEING $2,100,000, AND (Z) THE AGGREGATE INVENTORY VALUE BEING NOT
LESS THAN $33,000,000 ON THE CLOSING DATE.


(A)           IN THE EVENT THAT THE CLOSING DATE QUALIFIED ACCOUNTS RECEIVABLE,
AS DETERMINED PURSUANT TO SECTION 2.5, IS LESS THAN $3,000,000, THE PURCHASE
PRICE SHALL BE DECREASED BY ONE DOLLAR FOR EACH DOLLAR OF SUCH DEFICIENCY
(COLLECTIVELY, THE “ACCOUNTS RECEIVABLE ADJUSTMENT AMOUNT”).


(B)           IN THE EVENT THAT THE AGGREGATE ASSUMED ACCRUED LIABILITIES, AS
DETERMINED PURSUANT TO SECTION 2.5, IS MORE OR LESS THAN $2,100,000 ON THE
CLOSING DATE, THE PURCHASE PRICE SHALL BE INCREASED OR DECREASED, AS APPLICABLE,
BY ONE DOLLAR FOR EACH DOLLAR OF SUCH EXCESS OR DEFICIENCY (COLLECTIVELY, THE
“LIABILITIES ADJUSTMENT AMOUNT”).


(C)           IN THE EVENT THAT THE AGGREGATE INVENTORY VALUE, AS DETERMINED
PURSUANT TO SECTION 2.6, IS LESS THAN $33,000,000 ON THE CLOSING DATE, THE
PURCHASE PRICE SHALL BE DECREASED BY ONE DOLLAR FOR EACH DOLLAR OF SUCH
DEFICIENCY (COLLECTIVELY, THE “INVENTORY ADJUSTMENT AMOUNT”).


(D)           TO THE EXTENT THAT AFTER FINAL DETERMINATION OF THE CLOSING DATE
QUALIFIED ACCOUNTS RECEIVABLE AND THE ASSUMED ACCRUED LIABILITIES AND THE FINAL
RECONCILIATION OF THE INVENTORY VALUE, IT IS DETERMINED THAT THE CLOSING DATE
PAYMENT EXCEEDED THE AMOUNT THAT WAS DUE SELLER UNDER THIS AGREEMENT, ANY
OVERPAYMENT SHALL BE IMMEDIATELY REFUNDED TO PURCHASER FROM SELLER’S ESTATE.

15


--------------------------------------------------------------------------------





2.5           CALCULATION OF CLOSING DATE QUALIFIED ACCOUNTS RECEIVABLE AND
ASSUMED ACCRUED LIABILITIES.


(A)           AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE CLOSING DATE, AND
IN ANY EVENT WITHIN TEN (10) DAYS THEREOF, SELLER SHALL CAUSE TO BE PREPARED AND
DELIVERED TO PURCHASER CALCULATIONS OF (I) THE AGGREGATE ACCOUNTS RECEIVABLE OF
SELLER DUE FROM UNRELATED THIRD PARTIES, NET OF A RESERVE CONSISTENT WITH PAST
PRACTICE UNDER VALID ORDERS THAT HAVE BEEN FULLY PERFORMED BY SELLER AND THAT
ARE NOT MORE THAN 365 DAYS OLD AT CLOSING (“CLOSING DATE QUALIFIED ACCOUNTS
RECEIVABLE”) AND (II) THE AGGREGATE ASSUMED ACCRUED LIABILITIES.  THE CLOSING
DATE QUALIFIED ACCOUNTS RECEIVABLE AND THE ASSUMED ACCRUED LIABILITIES AMOUNT
SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED.  IF REASONABLY REQUESTED BY SELLER, PURCHASER WILL PROVIDE
SELLER WITH ACCESS TO THE RECORDS OF THE BUSINESS IN ORDER TO DETERMINE THE
CLOSING DATE QUALIFIED ACCOUNTS RECEIVABLE AND THE ASSUMED ACCRUED LIABILITIES. 
THE PARTIES ALSO ACKNOWLEDGE AND AGREE THAT ACCOUNTING STAFF PREVIOUSLY EMPLOYED
BY SELLER SHALL ASSIST SELLER, AT NO COST TO SELLER, IN DETERMINING THE CLOSING
DATE QUALIFIED ACCOUNTS RECEIVABLE AND THE ASSUMED ACCRUED LIABILITIES ON BEHALF
OF SELLER EVEN THOUGH SUCH EMPLOYEES MAY BE EMPLOYED BY PURCHASER AFTER THE
CLOSING.


(B)           UPON DELIVERY OF THE CALCULATION OF CLOSING DATE QUALIFIED
ACCOUNTS RECEIVABLE AND/OR THE ASSUMED ACCRUED LIABILITIES, SELLER WILL PROVIDE
PURCHASER AND ITS REPRESENTATIVES FULL ACCESS TO SELLER’S RECORDS TO THE EXTENT
REASONABLY RELATED TO PURCHASER’S EVALUATION OF THE CALCULATION OF SUCH AMOUNTS.
 IF PURCHASER SHALL DISAGREE WITH THE CALCULATION OF EITHER THE CLOSING DATE
QUALIFIED ACCOUNTS RECEIVABLE OR THE ASSUMED ACCRUED LIABILITIES, IT SHALL
NOTIFY SELLER OF SUCH DISAGREEMENT IN WRITING, SETTING FORTH IN REASONABLE
DETAIL THE PARTICULARS OF SUCH DISAGREEMENT, WITHIN TWENTY (20) DAYS AFTER
RECEIPT OF THE RESPECTIVE CALCULATION OF CLOSING DATE QUALIFIED ACCOUNTS
RECEIVABLE OR ASSUMED ACCRUED LIABILITIES (SUBJECT TO EXTENSION FOR ANY PERIOD
OF INADEQUATE ACCESS TO THE UNDERLYING RECORDS).  IN THE EVENT THAT PURCHASER
DOES NOT PROVIDE SUCH A NOTICE OF DISAGREEMENT WITHIN SUCH TWENTY (20) DAY
PERIOD (AS MAY BE SO EXTENDED), PURCHASER SHALL BE DEEMED TO HAVE ACCEPTED THE
CALCULATION OF CLOSING DATE QUALIFIED ACCOUNTS RECEIVABLE AND ASSUMED ACCRUED
LIABILITIES DELIVERED BY SELLER, WHICH SHALL BE FINAL, BINDING AND CONCLUSIVE ON
THE PARTIES FOR THE PURPOSES OF DETERMINING THE ACCOUNTS RECEIVABLE ADJUSTMENT
AMOUNT AND THE LIABILITIES ADJUSTMENT AMOUNT.  IN THE EVENT ANY SUCH NOTICE OF
DISAGREEMENT IS TIMELY PROVIDED, PURCHASER AND SELLER SHALL USE COMMERCIALLY
REASONABLE EFFORTS FOR A PERIOD OF TWENTY (20) DAYS (OR SUCH LONGER PERIOD AS
THEY MAY MUTUALLY AGREE) TO RESOLVE ANY DISAGREEMENTS WITH RESPECT TO THE
CALCULATION OF CLOSING DATE QUALIFIED ACCOUNTS RECEIVABLE AND/OR THE ASSUMED
ACCRUED LIABILITIES.  IF, AT THE END OF SUCH PERIOD, THEY ARE UNABLE TO RESOLVE
SUCH DISAGREEMENTS, THEN THE BANKRUPTCY COURT SHALL RESOLVE ANY REMAINING
MATTERS IN DISPUTE.


2.6           INVENTORY.


(A)           INVENTORY VALUATION.

(I)            IN ACCORDANCE WITH SECTION 2.6(B) OF THIS AGREEMENT, AND PRIOR TO
THE CLOSING, SELLER SHALL DELIVER TO PURCHASER A PRELIMINARY ESTIMATE (THE
“PRELIMINARY ESTIMATE”) OF THE AGGREGATE VALUE OF THE INVENTORY (“INVENTORY
VALUE”) TO BE ACQUIRED BY PURCHASER HEREUNDER (THE “CLOSING INVENTORY”), WHICH
PRELIMINARY AGGREGATE VALUE ESTIMATE SHALL BE BASED ON THE SELLER’S COST
INFORMATION SUPPLIED TO PURCHASER FOR EACH INVENTORY ITEM.

(II)           PURCHASER AND SELLER SHALL JOINTLY CONDUCT AN ACTUAL PHYSICAL
INSPECTION OF THE INVENTORY IN ORDER TO (A) VERIFY THE SELLER’S COST INFORMATION
PROVIDED BY THE SELLER ON THE CLOSING INVENTORY AND (B) EXAMINE THE CLOSING
INVENTORY TO IDENTIFY ITEMS OF CLOSING INVENTORY, IF ANY, THAT CONSTITUTE
DEFECTIVE MERCHANDISE OR DISPLAY, RETURN OR OBSOLETE INVENTORY (THE
“NONQUALIFYING CLOSING INVENTORY”). THE PHYSICAL INVENTORY SHALL COMMENCE ON THE
CLOSING DATE AND BE COMPLETED WITHIN FIVE

16


--------------------------------------------------------------------------------




(5) BUSINESS DAYS AFTER THE CLOSING DATE (UNLESS EXTENDED BY MUTUAL AGREEMENT OF
THE PARTIES).  PURCHASER SHALL PREPARE, AND SUBMIT TO SELLER, FOR SELLER’S
REVIEW AND APPROVAL, A PROPOSED FINAL VALUATION OF THE CLOSING INVENTORY WITHIN
TWENTY (20) BUSINESS DAYS AFTER THE COMPLETION OF THE PHYSICAL INVENTORY. 
PURCHASER WILL PROVIDE SELLER WITH ACCESS TO ITS RECORDS AND THE FACILITIES TO
THE EXTENT REASONABLY RELATED TO ITS REVIEW OF PURCHASER’S PROPOSED FINAL
VALUATION OF THE CLOSING INVENTORY.  ALL ITEMS OF CLOSING INVENTORY THAT ARE NOT
NONQUALIFYING CLOSING INVENTORY SHALL BE VALUED AT SELLER’S COST, AS VERIFIED BY
PURCHASER.  ALL NONQUALIFYING CLOSING INVENTORY SHALL BE REVIEWED FOR
APPROPRIATE LOWER OF COST OR MARKET VALUATION ADJUSTMENT AS MUTUALLY AGREED UPON
BY PURCHASER AND SELLER, IT BEING EXPRESSLY UNDERSTOOD THAT THE CALCULATION OF
MARKET VALUE SHALL BE DETERMINED BY USING THE EXPECTED SELLING PRICE REDUCED BY
(X) NORMAL SELLING COSTS AND (Y) A REASONABLE SELLING MARGIN REPRESENTATIVE OF
THE HISTORICAL SELLING MARGIN OF SELLER IN THE PRODUCT CATEGORY.


(B)           INVENTORY VALUATION METHODOLOGY.  THE FOLLOWING CONVENTIONS SHALL
APPLY TO THE IDENTIFICATION AND VALUATION OF THE INVENTORY, THE CLOSING
INVENTORY AND THE NONQUALIFYING CLOSING INVENTORY:  (I) THE PRELIMINARY ESTIMATE
SHALL BE BASED ON SELLER’S CUSTOMARY INVENTORY REPORT PREPARED BY SELLER AS OF
TWO BUSINESS DAYS OR LESS OF CLOSING AND DELIVERED TO PURCHASER PRIOR TO
CLOSING, THE VALUE FOR WHICH SHALL BE BASED ON SELLER’S COST AS CONTAINED IN
SUCH REPORT; (II) THE CLOSING INVENTORY AND NONQUALIFYING CLOSING INVENTORY
SHALL BE BASED ON THE JOINT PHYSICAL INSPECTION OF THE INVENTORY BY PURCHASER
AND SELLER, (III)  PURCHASER’S PROPOSED FINAL VALUATION SHALL INCLUDE VERIFIED
SELLER’S COST INFORMATION FOR EACH ITEM OF INVENTORY AND ALSO SHALL INCLUDE
INVENTORY WHICH HAS BEEN PREPAID BY SELLER AND RECEIVED AFTER THE CLOSING; (IV)
THE CLOSING INVENTORY SHALL NOT INCLUDE “RETURN TO VENDOR” OR REPAIR ITEMS; (V)
THE VALUE OF ANY INVENTORY ACQUIRED BY PURCHASER FOLLOWING THE CLOSING DATE
(INCLUDING CUSTOMER RETURNS) SHALL NOT BE INCLUDED IN THE INVENTORY VALUE; AND
(VI) INVENTORY VALUE, OTHER THAN NONQUALIFYING CLOSING INVENTORY, SHALL BE BASED
ON SELLER’S HISTORICAL COSTING METHOD AS VERIFIED BY PURCHASER (“SELLER’S
COST”), UNLESS SELLER, IN ITS SOLE DISCRETION, AGREES TO A LESSER VALUE, IN
WHICH EVENT THE LESSER VALUE SHALL BECOME THE “SELLER’S COST.”  THE PARTIES
SHALL BEAR THEIR OWN EXPENSES IN THE VALUATION OF THE INVENTORY, THE
NONQUALIFYING CLOSING INVENTORY AND CLOSING INVENTORY.


(C)           INVENTORY VALUATION DISPUTES.  IF SELLER SHALL DISAGREE WITH THE
PURCHASER’S FINAL CALCULATION OF THE VALUE OF THE CLOSING INVENTORY THAT SELLER
RECEIVED FROM PURCHASER PURSUANT TO SECTION 2.6(A), IT SHALL NOTIFY PURCHASER OF
SUCH DISAGREEMENT IN WRITING, SETTING FORTH IN REASONABLE DETAIL THE PARTICULARS
OF SUCH DISAGREEMENT, WITHIN TWENTY (20) DAYS AFTER RECEIPT OF THE CALCULATION
OF THE VALUATION OF THE CLOSING INVENTORY, ACCOMPANIED BY REASONABLE SUPPORTING
DOCUMENTATION.  IN THE EVENT THAT SELLER DOES NOT PROVIDE SUCH A NOTICE OF
DISAGREEMENT WITHIN SUCH TWENTY (20) DAY PERIOD, SELLER SHALL BE DEEMED TO HAVE
ACCEPTED THE CALCULATION OF CLOSING INVENTORY.  IN THE EVENT ANY SUCH NOTICE OF
DISAGREEMENT IS TIMELY PROVIDED, PURCHASER AND SELLER SHALL USE COMMERCIALLY
REASONABLE EFFORTS FOR A PERIOD OF TWENTY (20) DAYS FOLLOWING RECEIPT OF THE
CALCULATION OF THE VALUATION OF THE CLOSING INVENTORY (OR SUCH LONGER PERIOD AS
THEY MAY MUTUALLY AGREE) TO RESOLVE ANY DISAGREEMENTS WITH RESPECT TO THE
CALCULATION OF THE CLOSING INVENTORY.  IF, AT THE END OF SUCH PERIOD, THEY ARE
UNABLE TO RESOLVE SUCH DISAGREEMENTS, THE BANKRUPTCY COURT SHALL RESOLVE ANY
REMAINING MATTERS IN DISPUTE.


2.7           ALLOCATION.  PURCHASER SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO DELIVER TO SELLER, WITHIN NINETY (90) DAYS FOLLOWING THE CLOSING
DATE, THE ALLOCATION OF THE PURCHASE PRICE, AMONG THE TRANSFERRED ASSETS (THE
“ALLOCATION”).  THE ALLOCATION WILL BE MADE BY PURCHASER IN GOOD FAITH AND IN
ACCORDANCE WITH SECTION 1060 OF THE CODE AND THE TREASURY REGULATIONS
PROMULGATED THEREUNDER (IT BEING UNDERSTOOD THAT AN ALLOCATION PROVIDED BY AN
INDEPENDENT THIRD PARTY SHALL BE DEEMED TO BE IN GOOD FAITH).  SELLER AND
PURCHASER AGREE TO (A) BE BOUND BY THE ALLOCATION, (B) ACT IN ACCORDANCE WITH
THE ALLOCATION IN THE PREPARATION OF FINANCIAL STATEMENTS AND FILING OF ALL TAX
RETURNS (INCLUDING FILING FORM 8594 WITH THEIR UNITED STATES FEDERAL INCOME TAX
RETURN FOR THE TAXABLE YEAR THAT INCLUDES THE DATE OF THE CLOSING) AND IN THE
COURSE OF ANY TAX AUDIT, TAX REVIEW OR TAX LITIGATION RELATING THERETO AND
(C) TAKE NO POSITION AND CAUSE THEIR AFFILIATES TO TAKE NO POSITION INCONSISTENT
WITH THE ALLOCATION FOR INCOME TAX PURPOSES,

17


--------------------------------------------------------------------------------





INCLUDING UNITED STATES FEDERAL AND STATE INCOME TAX AND FOREIGN INCOME TAX. 
NOT LATER THAN THIRTY (30) DAYS PRIOR TO THE FILING OF THEIR RESPECTIVE FORMS
8594 (AND ANALOGOUS STATE LAW FORMS) RELATING TO THE ACQUISITION, EACH PARTY
SHALL DELIVER TO THE OTHER PARTY A COPY OF ITS FORM 8594 (AND ANY ANALOGOUS
STATE LAW FORMS).


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement of Purchaser to enter into this Agreement, Seller hereby makes
the following representations and warranties to Purchaser, except as otherwise
set forth in the Disclosure Schedule.  The sections of the Disclosure Schedule
are numbered to correspond to the various subsections of this Article 3 setting
forth certain exceptions to the representations and warranties contained in this
Article 3 and certain other information called for by this Agreement.  No
disclosure made in any particular section of the Disclosure Schedule shall be
deemed made in any other section of the Disclosure Schedule unless (a) expressly
made therein (by cross-reference or otherwise) or (b) it is reasonably apparent
on its face that such disclosure applies to such other section of the Disclosure
Schedule.  As used in this Agreement, references to the “knowledge” or
“awareness” means with respect to any matter in question, in the case of Seller,
if the president or vice president of Seller has actual knowledge or knowledge
that such person would reasonably be expected to have in the ordinary course of
his employment duties.


3.1           ORGANIZATION AND GOOD STANDING; SHAREHOLDERS.  SELLER IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF INDIANA, WITH FULL CORPORATE POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS AS PRESENTLY CONDUCTED, TO OWN OR USE THE PROPERTIES AND ASSETS THAT IT
PURPORTS TO OWN OR USE AND TO PERFORM ALL ITS OBLIGATION UNDER THIS AGREEMENT. 
INDIANA IS THE ONLY STATE OR OTHER JURISDICTION IN WHICH EITHER THE OWNERSHIP OR
USE OF THE PROPERTIES OWNED OR USED BY IT, OR THE NATURE OF THE ACTIVITIES
CONDUCTED BY IT, REQUIRES SELLER TO BE QUALIFIED TO DO BUSINESS AS A CORPORATION
(FOREIGN OR DOMESTIC).  SECTION 3.1(A) OF THE DISCLOSURE SCHEDULE CONTAINS A
COMPLETE AND ACCURATE LIST OF ALL STATES OR OTHER JURISDICTIONS IN WHICH SELLER
IS QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION. EXCEPT AS SET FORTH IN
SECTION 3.1(B) OF THE DISCLOSURE SCHEDULE, SELLER CURRENTLY HAS NO, AND HAS
NEVER HAD, ANY SUBSIDIARIES.


3.2           AUTHORIZATION.  SELLER HAS ALL NECESSARY CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT
IS A PARTY AND HAS TAKEN ALL CORPORATE ACTION NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND TO PERFORM ITS OBLIGATIONS
HEREUNDER AND THEREUNDER, SUBJECT TO REQUISITE BANKRUPTCY COURT APPROVAL.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SELLER, AND SUBJECT TO
REQUISITE BANKRUPTCY COURT APPROVAL, THIS AGREEMENT IS, AND UPON EXECUTION AND
DELIVERY THEREOF EACH ANCILLARY AGREEMENT WILL BE, A VALID AND BINDING
OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS,
EXCEPT THAT ENFORCEABILITY MAY BE LIMITED BY THE EFFECT OF (A) BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR
AFFECTING THE RIGHTS OF CREDITORS OR (B) GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY).


3.3           REAL PROPERTY.


(A)           EACH FACILITY IS IN SUCH OPERATING CONDITION AND REPAIR, SUBJECT
TO NORMAL WEAR AND TEAR, AS IS NECESSARY FOR THE CONDUCT OF THE BUSINESS IN
MATERIAL COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS.


(B)           SELLER HAS NO OWNED REAL PROPERTY.  THE STORE / HEADQUARTERS AND
THE DISTRIBUTION CENTER ARE THE ONLY FACILITIES OF SELLER, BOTH OF WHICH ARE
LEASED BY SELLER.  SELLER HAS DELIVERED A TRUE AND CORRECT COPY OF THE LEASES
FOR THE STORE / HEADQUARTERS AND THE DISTRIBUTION CENTER (THE “FACILITIES
LEASES”) TO PURCHASER.  THE FACILITIES LEASES CONSTITUTE ALL LEASES, SUBLEASES
OR OTHER

18


--------------------------------------------------------------------------------





OCCUPANCY AGREEMENTS PURSUANT TO WHICH SELLER OCCUPIES OR USES THE FACILITIES. 
SECTION 3.3 OF THE DISCLOSURE SCHEDULE SETS FORTH A TRUE, CORRECT AND COMPLETE
LIST OF EACH PARCEL OF REAL PROPERTY LEASED, SUBLEASED OR OCCUPIED BY SELLER IN
THE OPERATION OF THE BUSINESS (THE “LEASED REAL PROPERTY”).  THE LEASED REAL
PROPERTY CONSTITUTES ALL OF THE REAL PROPERTY LEASED, SUBLEASED OR OCCUPIED BY
SELLER AS OF THE DATE HEREOF IN THE OPERATION OF THE STORE / HEADQUARTERS AND
THE DISTRIBUTION CENTER.


3.4           PERSONAL PROPERTY.


(A)           SELLER OWNS OR LEASES ALL TRANSFERRED ASSETS THAT CONSTITUTE
PERSONAL PROPERTY (“PERSONAL PROPERTY TRANSFERRED ASSETS”) NECESSARY FOR THE
CONDUCT OF THE BUSINESS AS PRESENTLY CONDUCTED, AND THE PERSONAL PROPERTY
TRANSFERRED ASSETS ARE IN SUCH OPERATING CONDITION AND REPAIR, SUBJECT TO NORMAL
WEAR AND TEAR, AS IS NECESSARY FOR THE CONDUCT OF THE BUSINESS IN MATERIAL
COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS.  THERE IS NO MATERIAL DEFERRED
MAINTENANCE, NOR ANY SIGNIFICANT PENDING MAINTENANCE REQUIREMENTS, WITH RESPECT
TO ANY PERSONAL PROPERTY TRANSFERRED ASSETS.  AS OF THE CLOSING, EACH ITEM OF
PERSONAL PROPERTY THAT CONSTITUTES A TRANSFERRED ASSET WILL BE LOCATED SOLELY AT
A FACILITY.


(B)           SELLER HAS GOOD AND MARKETABLE TITLE TO ALL SUCH PERSONAL PROPERTY
TRANSFERRED ASSETS OWNED BY IT, FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES. 
WITH RESPECT TO EACH SUCH ITEM OF PERSONAL PROPERTY TRANSFERRED ASSETS: (I)
THERE ARE NO LEASES, SUBLEASES, LICENSES, OPTIONS, RIGHTS, CONCESSIONS OR OTHER
AGREEMENTS, WRITTEN OR ORAL, GRANTING TO ANY PARTY OR PARTIES THE RIGHT OF USE
OF ANY PORTION OF SUCH ITEM OF PERSONAL PROPERTY, (II) THERE ARE NO OUTSTANDING
OPTIONS OR RIGHTS OF FIRST REFUSAL IN FAVOR OF ANY OTHER PARTY TO PURCHASE ANY
SUCH ITEM OF PERSONAL PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN AND
(III) THERE ARE NO PARTIES OTHER THAN SELLER WHO ARE IN POSSESSION OF OR WHO ARE
USING ANY SUCH ITEM OF PERSONAL PROPERTY.


(C)           SECTION 3.4(C) OF THE DISCLOSURE SCHEDULE SETS FORTH ALL LEASES
FOR PERSONAL PROPERTY THAT CONSTITUTE TRANSFERRED ASSETS INVOLVING ANNUAL
PAYMENTS IN EXCESS OF $25,000, TRUE AND CORRECT COPIES OF WHICH HAVE BEEN
DELIVERED TO PURCHASER.  SELLER HAS GOOD AND VALID LEASEHOLD TITLE TO ALL
FIXTURES AND EQUIPMENT AND OTHER TANGIBLE PERSONAL PROPERTY TRANSFERRED ASSETS
LEASED BY IT FROM THIRD PARTIES, FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES.


(D)           WITH RESPECT TO EACH LEASE LISTED IN SECTION 3.4(C) OF THE
DISCLOSURE SCHEDULE AND EXCEPT AS SET FORTH IN SECTION 3.4(D) OF THE DISCLOSURE
SCHEDULE, (I) THERE HAS BEEN NO MATERIAL DEFAULT UNDER SUCH LEASE BY SELLER, OR,
TO SELLER’S KNOWLEDGE, BY ANY OTHER PERSON, (II) TO THE KNOWLEDGE OF SELLER, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY WILL NOT CAUSE (WITH OR WITHOUT NOTICE AND WITH OR WITHOUT THE PASSAGE
OF TIME) A MATERIAL DEFAULT UNDER ANY SUCH LEASE, (III) TO SELLER’S KNOWLEDGE,
SUCH LEASE IS A VALID AND BINDING OBLIGATION OF THE LESSOR, IS IN FULL FORCE AND
EFFECT AND IS ENFORCEABLE BY SELLER IN ACCORDANCE WITH ITS TERMS, (IV) NO ACTION
HAS BEEN TAKEN BY SELLER AND, TO SELLER’S KNOWLEDGE, NO EVENT HAS OCCURRED
WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD PERMIT TERMINATION,
MODIFICATION OR ACCELERATION BY A PARTY THERETO OTHER THAN BY SELLER WITHOUT
SELLER’S CONSENT UNDER ANY SUCH LEASE, (V) TO THE KNOWLEDGE OF SELLER, NO PERSON
HAS REPUDIATED ANY TERM THEREOF OR THREATENED TO TERMINATE, CANCEL OR NOT RENEW
ANY SUCH LEASE AND (VI) SELLER HAS NOT ASSIGNED, TRANSFERRED, CONVEYED,
MORTGAGED OR ENCUMBERED ANY INTEREST THEREIN OR IN ANY LEASED PERSONAL PROPERTY
SUBJECT THERETO (OR ANY PORTION THEREOF).


3.5           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN SECTION 3.5 OF THE
DISCLOSURE SCHEDULE, SELLER IS, AND AT ALL TIMES HAS BEEN, IN MATERIAL
COMPLIANCE WITH, AND HAS NOT BEEN AND IS NOT IN MATERIAL VIOLATION OF OR LIABLE
UNDER, ANY ENVIRONMENTAL LAW.  SELLER HAS NO BASIS TO EXPECT, NOR HAS ANY OTHER
PERSON FOR WHOSE CONDUCT SELLER IS OR MAY BE HELD TO BE RESPONSIBLE RECEIVED,
ANY ACTUAL OR THREATENED

19


--------------------------------------------------------------------------------





ORDER, NOTICE, OR OTHER COMMUNICATION FROM (A) ANY PERSON OR PRIVATE CITIZEN
ACTING IN THE PUBLIC INTEREST OR (B) THE CURRENT OR PRIOR OWNER OR OPERATOR OF
ANY FACILITY, OF ANY ACTUAL OR POTENTIAL VIOLATION OR FAILURE TO COMPLY WITH ANY
ENVIRONMENTAL LAW, OR OF ANY ACTUAL OR THREATENED OBLIGATION TO UNDERTAKE OR
BEAR THE COST OF ANY ENVIRONMENTAL, HEALTH AND SAFETY LIABILITY WITH RESPECT TO
SUCH FACILITY OR ANY OTHER PROPERTIES OR ASSETS (WHETHER REAL, PERSONAL OR
MIXED) IN WHICH SELLER HAS HAD AN INTEREST.  NO UNDERGROUND TANK OR OTHER
UNDERGROUND STORAGE RECEPTACLE FOR HAZARDOUS SUBSTANCES IS CURRENTLY LOCATED ON
ANY FACILITY, AND THERE HAVE BEEN NO RELEASES OF ANY HAZARDOUS SUBSTANCES FROM
ANY SUCH UNDERGROUND TANK OR RELATED PIPING AND THERE HAVE BEEN NO RELEASES OF
HAZARDOUS SUBSTANCES IN QUANTITIES EXCEEDING THE REPORTABLE QUANTITIES AS
DEFINED UNDER FEDERAL OR STATE LAW ON, UPON OR INTO ANY FACILITY OTHER THAN
THOSE AUTHORIZED BY ENVIRONMENTAL LAWS.  IN ADDITION, TO THE KNOWLEDGE OF
SELLER, THERE HAVE BEEN NO SUCH RELEASES BY PREDECESSORS OF SELLER AND NO
RELEASES IN QUANTITIES EXCEEDING THE REPORTABLE QUANTITIES AS DEFINED UNDER
FEDERAL OR STATE LAW ON, UPON OR INTO ANY REAL PROPERTY IN THE IMMEDIATE
VICINITY OF ANY OF THE FACILITIES OTHER THAN THOSE AUTHORIZED BY ENVIRONMENTAL
LAWS WHICH, THROUGH SOIL OR GROUND WATER CONTAMINATION, MAY HAVE COME TO BE
LOCATED ON ANY FACILITY.  SELLER IS NOT A PARTY, WHETHER AS A DIRECT SIGNATORY
OR AS SUCCESSOR, ASSIGN OR THIRD-PARTY BENEFICIARY, OR OTHERWISE BOUND, TO ANY
LEASE OR ANY CONTRACT UNDER WHICH SELLER IS OBLIGATED BY OR ENTITLED TO THE
BENEFITS OF, DIRECTLY OR INDIRECTLY, ANY REPRESENTATION, WARRANTY,
INDEMNIFICATION, COVENANT, RESTRICTION OR OTHER UNDERTAKING CONCERNING ANY
ENVIRONMENTAL CONDITION.  SELLER HAS NOT RELEASED ANY OTHER PERSON FROM ANY
CLAIM UNDER ANY ENVIRONMENTAL LAW OR WAIVED ANY RIGHTS CONCERNING ANY
ENVIRONMENTAL CONDITION.


3.6           CONTRACTS.


(A)           DISCLOSURE.  SECTION 3.6(A) OF THE DISCLOSURE SCHEDULE SETS FORTH
A LIST OF MATERIAL CONTRACTS AS OF THE DATE HEREOF.  SELLER AGREES TO UPDATE
SECTION 3.6(A) OF THE DISCLOSURE SCHEDULE FOR THE PURPOSE OF DELIVERING TO
PURCHASER, NO LATER THAN DECEMBER 8, 2006, AN UPDATED SECTION 3.6(A) OF THE
DISCLOSURE SCHEDULE WHICH LIST SHALL BE COMPLETE AND ACCURATE AS OF SUCH DATE. 
FOR PURPOSES OF THIS AGREEMENT, “MATERIAL CONTRACTS” REFER TO THE FOLLOWING
CONTRACTS, WHICH SHALL BE INCLUDED IN THE TRANSFERRED ASSETS:

(I)            CONTRACTS NOT MADE IN THE ORDINARY COURSE OF BUSINESS, OTHER THAN
ANY CONTRACTS INCLUDED IN THE EXCLUDED ASSETS;

(II)           LICENSE AGREEMENTS OR ROYALTY AGREEMENTS INVOLVING ANY FORM OF
INTELLECTUAL PROPERTY, WHETHER SELLER IS THE LICENSOR OR LICENSEE THEREUNDER
(EXCLUDING LICENSES THAT ARE COMMONLY AVAILABLE ON STANDARD COMMERCIAL TERMS,
SUCH AS SOFTWARE “SHRINK-WRAP” LICENSES);

(III)          CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENTS (WHETHER SELLER IS
THE BENEFICIARY OR THE OBLIGATED PARTY THEREUNDER);

(IV)          CONTRACTS OR COMMITMENTS INVOLVING FUTURE EXPENDITURES OR
LIABILITIES IN EXCESS OF $50,000 AFTER THE DATE HEREOF;

(V)           CONTRACTS OR COMMITMENTS RELATING TO COMMISSION ARRANGEMENTS WITH
OTHERS THAT ARE MATERIAL TO THE BUSINESS OR THE TRANSFERRED ASSETS;

(VI)          WRITTEN EMPLOYMENT CONTRACTS, CONSULTING CONTRACTS, SEVERANCE
AGREEMENTS, “STAY-BONUS” AGREEMENTS AND SIMILAR WRITTEN ARRANGEMENTS RELATING TO
EMPLOYEES, INCLUDING WRITTEN CONTRACTS (A) TO EMPLOY OR TERMINATE EXECUTIVE
OFFICERS OR OTHER PERSONNEL AND OTHER CONTRACTS WITH PRESENT OR FORMER OFFICERS
OR DIRECTORS OF SELLER OR (B) THAT WILL RESULT IN THE PAYMENT BY, OR THE
CREATION OF ANY LIABILITY OF PURCHASER TO PAY ANY SEVERANCE, TERMINATION,
“GOLDEN PARACHUTE,” OR OTHER

20


--------------------------------------------------------------------------------




SIMILAR PAYMENTS TO ANY PRESENT OR FORMER PERSONNEL FOLLOWING TERMINATION OF
EMPLOYMENT OR OTHERWISE AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT;

(VII)         INDEMNIFICATION AGREEMENTS;

(VIII)        PROMISSORY NOTES, LOANS, AGREEMENTS, INDENTURES, EVIDENCES OF
INDEBTEDNESS, LETTERS OF CREDIT, GUARANTEES, OR OTHER INSTRUMENTS RELATING TO AN
OBLIGATION TO PAY MONEY, WHETHER SELLER SHALL BE THE BORROWER, LENDER OR
GUARANTOR THEREUNDER AND RELATED TO ANY LIEN ON ANY TRANSFERRED ASSETS
(EXCLUDING CREDIT PROVIDED BY SELLER IN THE ORDINARY COURSE OF BUSINESS TO
BUYERS OF ITS PRODUCTS AND OBLIGATIONS TO PAY VENDORS IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE);

(IX)           CONTRACTS CONTAINING COVENANTS LIMITING THE FREEDOM OF SELLER OR
AFFILIATE OF SELLER TO ENGAGE IN ANY LINE OF BUSINESS OR COMPETE WITH ANY PERSON
THAT RELATES DIRECTLY OR INDIRECTLY TO THE BUSINESS OR THE TRANSFERRED ASSETS;

(X)            ANY CONTRACT WITH THE FEDERAL, STATE OR LOCAL GOVERNMENT OR ANY
AGENCY OR DEPARTMENT THEREOF;

(XI)           ANY CONTRACT OR OTHER ARRANGEMENT WITH A RELATED PARTY (EXCLUDING
PAYMENTS TO SHAREHOLDERS AS SUCH);

(XII)          LEASES OF REAL OR PERSONAL PROPERTY INVOLVING ANNUAL PAYMENTS OF
MORE THAN $25,000; AND

(XIII)         ANY OTHER CONTRACT UNDER WHICH THE CONSEQUENCES OF A DEFAULT OR
TERMINATION WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
INDIVIDUALLY OR IN THE AGGREGATE.

Complete and accurate copies of all of the Contracts listed in Section 3.6(a) of
the Disclosure Schedule, including all amendments and supplements thereto, have
been, or will no later than December 8, 2006 be, delivered to Purchaser, with
the exception of Contracts the existence of which cannot be disclosed without a
waiver of a confidentiality agreement, consisting of three contracts for goods
or services that are generally commercially available without the payment of a
significant advance license or set-up fee.  Seller shall use it reasonable best
efforts to obtain consent to disclose such contracts to Purchaser as soon as
practicable after the execution of this Agreement.


(B)           ABSENCE OF DEFAULTS.  EXCEPT AS SET FORTH IN SECTION 3.6(B) OF THE
DISCLOSURE SCHEDULE (WHICH MAY BE UPDATED UP TO DECEMBER 8, 2006), ALL OF THE
MATERIAL CONTRACTS ARE VALID AND BINDING OBLIGATIONS OF SELLER AND ENFORCEABLE
AGAINST SELLER AND, TO SELLER’S KNOWLEDGE, THE OTHER PARTIES THERETO IN
ACCORDANCE WITH THEIR TERMS (EXCEPT THAT ENFORCEABILITY MAY BE LIMITED BY THE
EFFECT OF (I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LEGAL REQUIREMENTS RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS OR
(II) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY) WITH NO EXISTING OR, TO SELLER’S
KNOWLEDGE, THREATENED DEFAULT OR DISPUTE BY SELLER OR, TO SELLER’S KNOWLEDGE,
ANY OTHER PARTY THERETO.  SELLER HAS FULFILLED, OR TAKEN ALL ACTION NECESSARY TO
ENABLE IT TO FULFILL WHEN DUE, ALL OF ITS MATERIAL OBLIGATIONS UNDER EACH OF
SUCH MATERIAL CONTRACTS.  TO SELLER’S KNOWLEDGE, ALL PARTIES TO SUCH MATERIAL
CONTRACTS HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH THE PROVISIONS THEREOF, NO
PARTY IS IN MATERIAL DEFAULT THEREUNDER AND NO NOTICE OF ANY CLAIM OF DEFAULT
HAS BEEN GIVEN TO SELLER.


3.7           NO CONFLICT OR VIOLATION; CONSENTS.  EXCEPT AS SET FORTH IN
SECTION 3.7 OF THE DISCLOSURE SCHEDULE, NONE OF THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT,

21


--------------------------------------------------------------------------------





THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NOR
COMPLIANCE BY SELLER WITH ANY OF THE PROVISIONS HEREOF OR THEREOF, WILL (A)
VIOLATE OR CONFLICT WITH ANY PROVISION OF SELLER’S ARTICLES OF INCORPORATION OR
BYLAWS, (B) VIOLATE, CONFLICT WITH, OR RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT (WITH OR WITHOUT NOTICE OR THE PASSAGE OF TIME) IN ANY MATERIAL RESPECT
UNDER, OR RESULT IN THE TERMINATION OF, OR ACCELERATE THE PERFORMANCE REQUIRED
BY, OR RESULT IN A RIGHT TO TERMINATE, ACCELERATE, MODIFY OR CANCEL UNDER, OR
REQUIRE A NOTICE UNDER, OR RESULT IN THE CREATION OF ANY ENCUMBRANCE UPON ANY OF
THE TRANSFERRED ASSETS UNDER, ANY MATERIAL CONTRACT, FRANCHISE, PERMIT,
INDENTURE OR MORTGAGE FOR BORROWED MONEY, INSTRUMENT OF INDEBTEDNESS, SECURITY
INTEREST OR OTHER ARRANGEMENT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS
BOUND OR TO WHICH THE TRANSFERRED ASSETS OR ANY PORTION THEREOF ARE SUBJECT;
PROVIDED, THAT, FOR PURPOSES OF THIS CLAUSE 3.7(B), THIS REPRESENTATION SHALL BE
AS OF THE DATE THE DEFINITIVE SCHEDULE OF MATERIAL CONTRACTS IS DELIVERED TO
PURCHASER AND AT CLOSING, (C) VIOLATE ANY APPLICABLE LEGAL REQUIREMENT IN ANY
MATERIAL RESPECT OR COURT ORDER OR (D) IMPOSE ANY ENCUMBRANCE ON ANY TRANSFERRED
ASSETS OR THE BUSINESS.  EXCEPT AS SET FORTH IN SECTION 3.7 OF THE DISCLOSURE
SCHEDULE, NO NOTICES TO, DECLARATION, FILING OR REGISTRATION WITH, APPROVALS OR
CONSENTS OF, OR ASSIGNMENTS BY, ANY PERSONS (INCLUDING ANY FEDERAL, STATE OR
LOCAL GOVERNMENTAL OR ADMINISTRATIVE AUTHORITIES) ARE NECESSARY TO BE MADE OR
OBTAINED BY SELLER IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EXCEPT AS SET FORTH IN SECTION 3.7
OF THE DISCLOSURE SCHEDULE, AS OF THE DATE HEREOF, THE ASSUMED LIABILITIES DO
NOT, AND AS OF THE CLOSING WILL NOT, INCLUDE ANY INDEBTEDNESS FOR BORROWED MONEY
(INCLUDING ANY CAPITAL LEASE) OR OUTSTANDING LETTER OF CREDIT OR SIMILAR
OBLIGATION.


3.8           PERMITS.  SELLER HAS ALL PERMITS REQUIRED UNDER ANY APPLICABLE
LEGAL REQUIREMENT IN THE OPERATION OF THE BUSINESS OR ITS OWNERSHIP OF THE
TRANSFERRED ASSETS, AND OWNS OR POSSESSES SUCH PERMITS FREE AND CLEAR OF ALL
ENCUMBRANCES, EXCEPT THE FAILURE TO HAVE A GIVEN PERMIT WOULD NOT BE MATERIAL TO
THE BUSINESS OR THE TRANSFERRED ASSETS.  SELLER IS NEITHER IN DEFAULT, NOR HAS
SELLER RECEIVED ANY WRITTEN NOTICE OF ANY CLAIM OF DEFAULT WITH RESPECT TO ANY
SUCH PERMIT.


3.9           FINANCIAL INFORMATION; BOOKS AND RECORDS. SELLER HAS PROVIDED TO
PURCHASER ACCURATE AND COMPLETE COPIES OF THE AUDITED BALANCE SHEET AND RELATED
STATEMENTS OF INCOME OR LOSS THE TWELVE-MONTH PERIOD ENDING ON DECEMBER 31, 2004
AND THE BALANCE SHEET, RELATED STATEMENTS OF INCOME OR LOSS AND THE PRELIMINARY
AUDIT REPORT FOR THE TWELVE-MONTH PERIOD ENDING ON DECEMBER 31, 2005 (THE
“AUDITED FINANCIAL STATEMENTS”), AND AN UNAUDITED BALANCE SHEET AND RELATED
STATEMENT OF INCOME OR LOSS FOR THE NINE-MONTH PERIOD ENDING ON SEPTEMBER 30,
2006 (THE “INTERIM FINANCIAL STATEMENTS,” AND TOGETHER WITH THE AUDITED
FINANCIAL STATEMENTS, THE “FINANCIAL STATEMENTS”).  EXCEPT AS SET FORTH IN
SECTION 3.9 OF THE DISCLOSURE SCHEDULE OR AS NOTED IN THE FINANCIAL STATEMENTS,
THE FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH SELLER’S BOOKS
AND RECORDS AND GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED
(SUBJECT, IN THE CASE OF THE INTERIM FINANCIAL STATEMENTS, TO NORMAL YEAR-END
ADJUSTMENTS AND THE ABSENCE OF NOTES) AND FAIRLY PRESENT, IN ALL MATERIAL
RESPECTS, THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF SELLER FOR THE
RESPECTIVE PERIODS AND AS OF THE DATES IDENTIFIED THEREIN, RESPECTIVELY. THE
ACCOUNTING BOOKS AND RECORDS OF SELLER ACCURATELY AND FAIRLY REFLECT THE
ACTIVITIES OF SELLER IN CONNECTION WITH THE BUSINESS. SELLER HAS NOT ENGAGED IN
ANY TRANSACTION, MAINTAINED ANY BANK ACCOUNT OR USED ANY CORPORATE FUNDS, EXCEPT
FOR TRANSACTIONS, BANK ACCOUNTS OR FUNDS WHICH HAVE BEEN AND ARE REFLECTED IN
THE NORMALLY MAINTAINED ACCOUNTING BOOKS AND RECORDS.


3.10         LIABILITIES.  SELLER HAS NO MATERIAL LIABILITIES OR OBLIGATIONS
(ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) RELATING TO THE BUSINESS OR THE
TRANSFERRED ASSETS EXCEPT (A) LIABILITIES DISCLOSED IN THE FINANCIAL STATEMENTS,
(B) LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, (C) LIABILITIES ARISING UNDER CONTRACTS ASSUMED BY PURCHASER UNDER
THIS AGREEMENT AND (D) LIABILITIES EXPRESSLY IDENTIFIED IN SECTION 3.10 OF THE
DISCLOSURE SCHEDULE.  UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, PURCHASER WILL HAVE NO LIABILITY WITH RESPECT TO ANY SUCH LIABILITIES
OF SELLER EXCEPT TO THE EXTENT THEY SHALL CONSTITUTE ASSUMED LIABILITIES.

22


--------------------------------------------------------------------------------



3.11         LITIGATION.  EXCEPT AS SET FORTH IN SECTION 3.11 OF THE DISCLOSURE
SCHEDULE, THERE IS NO ACTION PENDING OR, TO SELLER’S KNOWLEDGE, THREATENED,
AGAINST, RELATING TO OR AFFECTING SELLER OR ANY OF THE TRANSFERRED ASSETS WHICH
SEEKS TO ENJOIN OR OBTAIN DAMAGES IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREBY, AND WITH RESPECT TO WHICH THERE IS A REASONABLE LIKELIHOOD OF A
DETERMINATION WHICH WOULD PREVENT SELLER FROM CONSUMMATING THE TRANSACTIONS
CONTEMPLATED HEREBY.  EXCEPT AS SET FORTH IN SECTION 3.11 OF THE DISCLOSURE
SCHEDULE, THERE ARE PRESENTLY NO OUTSTANDING JUDGMENTS, DECREES OR ORDERS OF ANY
COURT OR ANY GOVERNMENTAL BODY AGAINST OR AFFECTING SELLER, THE BUSINESS OR ANY
OF THE TRANSFERRED ASSETS.


3.12         LABOR MATTERS.


(A)           GENERAL.  SELLER IS NOT A PARTY TO ANY LABOR AGREEMENT WITH
RESPECT TO ITS EMPLOYEES WITH ANY LABOR ORGANIZATION, GROUP OR ASSOCIATION, AND
SELLER HAS NOT EXPERIENCED ANY ATTEMPT BY ORGANIZED LABOR OR ITS REPRESENTATIVES
TO MAKE SELLER CONFORM TO DEMANDS OF ORGANIZED LABOR RELATING TO ITS EMPLOYEES
OR TO ENTER INTO A BINDING AGREEMENT WITH ORGANIZED LABOR THAT WOULD COVER ANY
OF SELLER’S EMPLOYEES.  THERE IS NO UNFAIR LABOR PRACTICE CHARGE OR COMPLAINT
AGAINST SELLER PENDING BEFORE THE NATIONAL LABOR RELATIONS BOARD OR ANY OTHER
GOVERNMENTAL AGENCY ARISING OUT OF SELLER’S ACTIVITIES, AND SELLER HAS NO
KNOWLEDGE OF ANY FACTS OR INFORMATION WHICH WOULD GIVE RISE THERETO; THERE IS NO
LABOR STRIKE OR LABOR DISTURBANCE PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED AGAINST SELLER NOR IS ANY GRIEVANCE CURRENTLY BEING ASSERTED AGAINST
SELLER; AND SELLER HAS NOT EXPERIENCED A WORK STOPPAGE OR OTHER LABOR
DIFFICULTY.  THERE ARE NO MATERIAL CONTROVERSIES PENDING OR, TO SELLER’S
KNOWLEDGE, THREATENED BETWEEN SELLER AND ANY OF ITS EMPLOYEES, AND SELLER IS NOT
AWARE OF ANY FACTS WHICH COULD REASONABLY RESULT IN ANY SUCH CONTROVERSY.


(B)           COMPLIANCE.  SELLER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LEGAL REQUIREMENTS RESPECTING EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT, WAGES AND HOURS, EQUAL EMPLOYMENT OPPORTUNITY, AND THE
PAYMENT OF SOCIAL SECURITY AND SIMILAR TAXES AND, TO THE KNOWLEDGE OF SELLER, IS
NOT ENGAGED IN ANY UNFAIR LABOR PRACTICE.  SELLER IS IN COMPLIANCE WITH THE
IMMIGRATION REFORM AND CONTROL ACT OF 1986.  SELLER IS NOT LIABLE FOR ANY CLAIMS
FOR PAST DUE WAGES OR ANY PENALTIES FOR FAILURE TO COMPLY WITH ANY OF THE
FOREGOING.  SELLER HAS NOT EFFECTUATED (I) A “PLANT CLOSING” OR PARTIAL “PLANT
CLOSING” (AS DEFINED IN THE WARN ACT OR ANY SIMILAR LEGAL REQUIREMENT) AFFECTING
ANY SITE OF EMPLOYMENT OR ONE OR MORE FACILITIES OR (II) A “MASS LAYOFF” (AS
DEFINED IN THE WARN ACT OR ANY SIMILAR LEGAL REQUIREMENT) AFFECTING ANY SITE OF
EMPLOYMENT OR FACILITY OF SELLER.


(C)           SEVERANCE OBLIGATIONS.  SELLER HAS NOT ENTERED INTO ANY SEVERANCE,
“STAY-BONUS” OR SIMILAR ARRANGEMENT IN RESPECT OF ANY PRESENT OR FORMER EMPLOYEE
THAT WILL RESULT IN ANY OBLIGATION (ABSOLUTE OR CONTINGENT) OF PURCHASER TO MAKE
ANY PAYMENT TO ANY PRESENT OR FORMER EMPLOYEE FOLLOWING TERMINATION OF
EMPLOYMENT (VOLUNTARY OR INVOLUNTARY) OR UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT (WHETHER OR NOT
EMPLOYMENT IS CONTINUED FOR ANY SPECIFIED PERIOD AFTER THE CLOSING DATE). 
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT
NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WILL
RESULT IN THE ACCELERATION OR VESTING OF ANY OTHER RIGHTS OF ANY PERSON TO
BENEFITS UNDER ANY EMPLOYEE PLAN.


(D)           EMPLOYEES.  ATTACHED HERETO AS SECTION 3.12(D) OF THE DISCLOSURE
SCHEDULE IS A LIST OF THE NAMES OF ALL PRESENT EMPLOYEES.  SELLER HAS PROVIDED
PURCHASER WITH THE AMOUNT OF COMPENSATION CURRENTLY PAYABLE TO SUCH EMPLOYEES BY
SELLER.


3.13         PURCHASE COMMITMENTS AND OUTSTANDING BIDS.  AS OF THE DATE OF THIS
AGREEMENT, SELLER HAS NOT ENTERED INTO ANY CONTRACTS FOR THE PURCHASE OF
PRODUCTS OR SERVICES BY SELLER IN CONNECTION WITH THE BUSINESS, OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS, EXCEPT FOR (A) CONTRACTS RELATING TO THE
RETENTION OF PROFESSIONAL ADVISORS FOR WHICH SELLER IS SOLELY RESPONSIBLE AND
(B) OTHER CONTRACTS INVOLVING

23


--------------------------------------------------------------------------------





THE EXPENDITURE OF NOT MORE THAN $100,000 IN THE AGGREGATE.  THERE ARE NO
OBLIGATIONS TO SELL INVENTORY TO ANY THIRD PARTY OUTSIDE THE ORDINARY COURSE OF
BUSINESS.  NO OUTSTANDING PURCHASE OR OUTSTANDING LEASE COMMITMENT OF SELLER
PRESENTLY IS IN EXCESS OF THE NORMAL, ORDINARY AND USUAL REQUIREMENTS OF THE
BUSINESS. THERE ARE NO OUTSTANDING OR PENDING OBLIGATIONS OF SELLER IN
CONNECTION WITH THE BUSINESS TO LEASE REAL PROPERTY OTHER THAN THE FACILITY
LEASES.


3.14         EMPLOYEE BENEFIT PLANS


(A)           ATTACHED HERETO AS SECTION 3.14 OF THE DISCLOSURE SCHEDULE IS A
TRUE AND COMPLETE LIST OF ALL EMPLOYEE PLANS EXISTING ON THE DATE HEREOF. EXCEPT
AS LISTED IN SECTION 3.14 OF THE DISCLOSURE SCHEDULE, THERE ARE NO PENSION PLANS
THAT ARE SUBJECT TO SECTION 412 OF THE CODE OR SECTION 302 OR TITLE IV OF ERISA,
AND THERE ARE NO MULTIEMPLOYER PLANS.


(B)           A TRUE AND COMPLETE COPY OF EACH OF THE EMPLOYEE PLANS LISTED IN
SECTION 3.14 OF THE DISCLOSURE SCHEDULE, TOGETHER WITH ANY AND ALL RELATED
TRUSTS, ANY AND ALL AMENDMENTS THERETO, THE MOST RECENT SUMMARY PLAN
DESCRIPTION, ANY AND ALL COLLECTIVE BARGAINING AGREEMENTS RELATING TO SUCH
EMPLOYEE PLAN, AND THE MOST RECENT ANNUAL REPORTS FILED FOR SUCH EMPLOYEE PLAN,
HAS BEEN DELIVERED TO PURCHASER OR WILL BE DELIVERED NO LATER THAN DECEMBER 8,
2006.  IN THE CASE OF ANY EMPLOYEE PLAN LISTED ON SECTION 3.14 OF THE DISCLOSURE
SCHEDULE WHICH IS NOT IN WRITTEN FORM, AN ACCURATE DESCRIPTION OF SUCH EMPLOYEE
PLAN IS INCLUDED AS PART OF SECTION 3.14 OF THE DISCLOSURE SCHEDULE.

(c)           Each Employee Plan listed on Section 3.14 of the Disclosure
Schedule complies, and has complied, in all material respects in form and
operation with all requirements of applicable United States federal, state,
local and other law or regulation, whether domestic or foreign.  Seller
represents and warrants that all contributions and other payment obligations
required to be made on or before the Closing Date under or in connection with
the Employee Plans listed on Section 3.14 of the Disclosure Schedule have been
or will be paid in full on or as of the Closing Date.


3.15         TRANSACTIONS WITH RELATED PARTIES.  EXCEPT FOR EMPLOYMENT
AGREEMENTS AND OTHER ARRANGEMENTS OR AGREEMENTS DISCLOSED IN SECTION 3.15 OF THE
DISCLOSURE SCHEDULE, NO RELATED PARTY HAS, WITH RESPECT TO THE BUSINESS OR THE
TRANSFERRED ASSETS, (A) BORROWED OR LOANED MONEY OR OTHER PROPERTY TO SELLER
THAT HAS NOT BEEN REPAID OR RETURNED, (B) ANY CONTRACTUAL RELATIONSHIP OR OTHER
CLAIMS, EXPRESS OR IMPLIED, OF ANY KIND WHATSOEVER AGAINST SELLER OR (C) ANY
INTEREST IN ANY OF THE TRANSFERRED ASSETS (INCLUDING ANY INTELLECTUAL PROPERTY).


3.16         COMPLIANCE WITH LEGAL REQUIREMENTS.  SELLER AND ITS PREDECESSORS
HAVE CONDUCTED THE BUSINESS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS AND COURT ORDERS.  SELLER HAS NOT RECEIVED ANY NOTICE TO THE EFFECT
THAT, OR HAS OTHERWISE BEEN ADVISED THAT SELLER IS NOT IN COMPLIANCE WITH ANY
SUCH LEGAL REQUIREMENTS OR COURT ORDERS, AND , TO THE KNOWLEDGE OF SELLER,
SELLER HAS NO REASON TO ANTICIPATE THAT ANY EXISTING CIRCUMSTANCES ARE LIKELY TO
RESULT IN A VIOLATION OF ANY OF THE FOREGOING.


3.17         INTELLECTUAL PROPERTY.


(A)           GENERAL.  SECTION 3.17(A) OF THE DISCLOSURE SCHEDULE SETS FORTH
WITH RESPECT TO SELLER’S INTELLECTUAL PROPERTY:  (I) FOR EACH INVENTION MATERIAL
TO THE BUSINESS OF SELLER, WHETHER OR NOT PATENTED, THE DATE OF CONCEPTION AND
REDUCTION TO PRACTICE, NAMES OF INVENTORS, PRIORITY DATE OF PATENT APPLICATIONS
(IF ANY), AND ISSUE DATES OF ANY ISSUED PATENTS, (II) ALL MATERIAL INTELLECTUAL
PROPERTY IN THE FORM OF LICENSES OF SELLER, AND (III) ALL MATERIAL TRADEMARKS,
TRADENAMES, PATENTS, COPYRIGHT REGISTRATIONS AND URLS OWNED OR USED BY SELLER OR
OWNED OR USED BY ANY PERSON AND USED IN THE BUSINESS.  TRUE AND CORRECT COPIES
OF ALL INTELLECTUAL PROPERTY (INCLUDING ALL PENDING APPLICATIONS, APPLICATION
RELATED DOCUMENTS AND MATERIALS) OWNED, CONTROLLED OR USED BY OR ON BEHALF OF
SELLER OR IN WHICH SELLER HAS ANY

24


--------------------------------------------------------------------------------





INTEREST WHATSOEVER HAVE BEEN PROVIDED OR MADE AVAILABLE TO PURCHASER.  SECTION
3.17(A) OF THE DISCLOSURE SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST OF ALL
TRADE NAMES NOT OWNED BY SELLER, BUT THAT ARE USED IN THE CONDUCT OF THE
BUSINESS.  SECTION 3.17(A) OF THE DISCLOSURE SCHEDULE MAY BE UPDATED THROUGH
DECEMBER 8, 2006 (BUT NO MATERIAL INTELLECTUAL PROPERTY MAY BE DELETED FROM THE
SCHEDULE IN ANY SUCH UPDATE).


(B)           ADEQUACY.  SELLER’S INTELLECTUAL PROPERTY ARE ALL THOSE NECESSARY
FOR THE NORMAL CONDUCT OF THE BUSINESS AS PRESENTLY CONDUCTED INCLUDING THE
PROCUREMENT, DISTRIBUTION AND SALE OF ALL PRODUCTS AND SERVICES CURRENTLY UNDER
DEVELOPMENT, PLANNED FOR DEVELOPMENT OR IN PRACTICE.


(C)           ROYALTIES AND LICENSES.  EXCEPT AS SET FORTH IN SECTION 3.17(C) OF
THE DISCLOSURE SCHEDULE, SELLER HAS NO OBLIGATION TO COMPENSATE ANY PERSON FOR
THE USE OF ANY OF ITS INTELLECTUAL PROPERTY NOR HAS SELLER GRANTED TO ANY PERSON
ANY LICENSE, OPTION OR OTHER RIGHTS TO USE IN ANY MANNER ANY OF ITS INTELLECTUAL
PROPERTY, INCLUDING THE TRADE NAMES SET FORTH IN SECTION 3.17(A), WHETHER
REQUIRING THE PAYMENT OF ROYALTIES OR NOT.


(D)           OWNERSHIP.  EXCEPT AS SET FORTH IN SECTION 3.17(D) OF THE
DISCLOSURE SCHEDULE, SELLER OWNS OR HAS THE VALID RIGHT TO USE THE INTELLECTUAL
PROPERTY, INCLUDING THE TRADE NAMES IDENTIFIED IN SECTION 3.17(A) OF THE
DISCLOSURE SCHEDULE, AND SUCH INTELLECTUAL PROPERTY WILL REMAIN THE VALID RIGHTS
OF SELLER (OR PURCHASER FOLLOWING THE CONSUMMATION OF THE ACQUISITION) FOLLOWING
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EXCEPT AS SET FORTH IN SECTION 3.17(D) OF THE DISCLOSURE SCHEDULE, ALL
INTELLECTUAL PROPERTY WILL BE FULLY TRANSFERABLE, ALIENABLE OR LICENSABLE BY
PURCHASER WITHOUT RESTRICTION AND WITHOUT PAYMENT OF ANY KIND TO ANY THIRD
PARTY.  SELLER HAS NO OBLIGATION TO COMPENSATE OR ACCOUNT TO ANY PERSON FOR THE
USE OF THE INTELLECTUAL PROPERTY EXCEPT AS OTHERWISE SET FORTH IN SECTION
3.17(D) OF THE DISCLOSURE SCHEDULE.  THE LICENSES IDENTIFIED IN SECTION 3.17(D)
OF THE DISCLOSURE SCHEDULE AS THE “KEY SOFTWARE LICENSES” CONSTITUTE THE ONLY
INBOUND SOFTWARE LICENSES OR SIMILAR SERVICES THAT ARE CRITICAL TO THE OPERATION
OF THE BUSINESS AND ARE NOT OTHERWISE GENERALLY COMMERCIALLY AVAILABLE WITHOUT
THE PAYMENT OF A SIGNIFICANT ADVANCE LICENSE OR SET-UP FEE (SUCH LICENSES, THE
“KEY SOFTWARE LICENSES”).


(E)           ABSENCE OF CLAIMS.  EXCEPT AS SET FORTH IN SECTION 3.17(E) OF THE
DISCLOSURE SCHEDULE, SELLER HAS NOT RECEIVED (I) ANY NOTICE ALLEGING, OR
OTHERWISE HAS KNOWLEDGE OF FACTS THAT MIGHT GIVE RISE TO, INVALIDITY WITH
RESPECT TO ANY OF THE INTELLECTUAL PROPERTY OR (II) ANY NOTICE OF ALLEGED
INFRINGEMENT OF ANY RIGHTS OF OTHERS DUE TO ANY ACTIVITY BY SELLER.  EXCEPT AS
SET FORTH IN SECTION 3.17(E) OF THE DISCLOSURE SCHEDULE, SELLER’S USE OF THE
INTELLECTUAL PROPERTY IN THE BUSINESS DOES NOT INFRINGE UPON OR OTHERWISE
VIOLATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY ANYWHERE IN THE
WORLD.  EXCEPT AS SET FORTH IN SECTION 3.17(E) OF THE DISCLOSURE SCHEDULE, NO
OTHER PERSON HAS NOTIFIED SELLER THAT IT IS CLAIMING ANY OWNERSHIP OF OR RIGHT
TO USE ANY INTELLECTUAL PROPERTY OF SELLER, OR, TO SELLER’S KNOWLEDGE, IS
INFRINGING UPON ANY SUCH INTELLECTUAL PROPERTY IN ANY WAY.


(F)            PROTECTION OF INTELLECTUAL PROPERTY.  SELLER HAS TAKEN REASONABLE
STEPS TO SAFEGUARD AND MAINTAIN ITS CONFIDENTIAL INFORMATION.


(G)           LICENSES.  SELLER HAS SECURED ANY EXPORT AND IMPORT LICENSES THAT
ARE NECESSARY OR APPROPRIATE FOR THE CONDUCT OF THE BUSINESS IN ACCORDANCE WITH
ALL APPLICABLE LAWS AND REGULATIONS.


3.18         ASSETS NECESSARY TO CONTINUE TO CONDUCT BUSINESS.  THE TRANSFERRED
ASSETS (A) CONSTITUTE ALL OF THE ASSETS, PROPERTIES AND RIGHTS (I) USED IN THE
BUSINESS AS PRESENTLY CONDUCTED OTHER THAN THE EXCLUDED ASSETS, AND (II)
NECESSARY TO CONDUCT THE BUSINESS AS PRESENTLY CONDUCTED, AND (B) UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, PURCHASER WILL
OBTAIN THE RESOURCES NECESSARY TO CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED BY
SELLER.  EXCEPT AS SET FORTH IN SECTION 3.18 OF THE DISCLOSURE SCHEDULE, NO
AFFILIATE OF SELLER (WHICH FOR PURPOSES OF THIS SECTION 3.18 SHALL INCLUDE ANY

25


--------------------------------------------------------------------------------





CURRENT OR PRIOR SHAREHOLDER OF SELLER) HAS ANY DIRECT OR INDIRECT INTEREST IN
ANY ASSET, PROPERTY OR RIGHT USED IN, OR NECESSARY TO CONDUCT, THE BUSINESS AS
CURRENTLY CONDUCTED BY SELLER (INCLUDING, WITHOUT LIMITATION, ANY URL’S, TRADE
NAMES OR TRADEMARKS RELATED TO THE TRADE NAMES “THE WOODWIND & THE BRASSWIND”
AND “MUSIC 123,” OR ANY DERIVATION THEREOF, WHEREVER LOCATED).


3.19         BROKERS; TRANSACTIONS COSTS.  EXCEPT AS SET FORTH IN SECTION 3.19
OF THE DISCLOSURE SCHEDULE (FOR WHICH SELLER IS SOLELY RESPONSIBLE), SELLER HAS
NOT ENTERED INTO NOR WILL ENTER INTO ANY CONTRACT, AGREEMENT, ARRANGEMENT OR
UNDERSTANDING WITH ANY PERSON WHICH HAS OR WILL RESULT IN THE OBLIGATION OF
PURCHASER OR SELLER TO PAY ANY FINDER’S FEE, BROKERAGE COMMISSION, LEGAL,
ACCOUNTING OR SIMILAR PAYMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


3.20         NO OTHER AGREEMENTS TO SELL THE TRANSFERRED ASSETS.  SELLER HAS NO
LEGAL OBLIGATION, ABSOLUTE OR CONTINGENT, TO ANY OTHER PERSON TO SELL THE
TRANSFERRED ASSETS OR ANY PORTION THEREOF OR TO SELL ANY CAPITAL STOCK OF SELLER
OR TO EFFECT ANY MERGER, CONSOLIDATION OR OTHER REORGANIZATION OF SELLER OR TO
ENTER INTO ANY AGREEMENT WITH RESPECT THERETO, EXCEPT PURSUANT TO THIS
AGREEMENT.


3.21         PRODUCT LIABILITY.  TO THE KNOWLEDGE OF SELLER, SELLER HAS NOT
COMMITTED ANY ACT, AND THERE HAS BEEN NO OMISSION BY SELLER, WHICH IS REASONABLY
LIKELY TO RESULT IN, AND THERE HAS BEEN NO OCCURRENCE RELATING TO ANY PRODUCT OF
SELLER WHICH IS REASONABLY LIKELY TO RESULT IN, PRODUCT LIABILITY (WHETHER
COVERED BY INSURANCE OR NOT) ON THE PART OF SELLER, WITH RESPECT TO PRODUCTS
DISTRIBUTED, DELIVERED OR SOLD BY SELLER PRIOR TO THE CLOSING.


3.22         APPROVALS.  SECTION 3.22 OF THE DISCLOSURE SCHEDULE CONTAINS A LIST
OF ALL MATERIAL APPROVALS OR CONSENTS RELATING TO THE BUSINESS WHICH ARE
REQUIRED TO BE GIVEN TO OR OBTAINED BY SELLER FROM ANY PERSON IN CONNECTION WITH
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, IT BEING
ACKNOWLEDGED THAT THE CONSENTS RELATED TO THE CONTINUED USE OF THE KEY SOFTWARE
LICENSES SHALL BE DEEMED MATERIAL.


ARTICLE 4
PURCHASER’S REPRESENTATIONS AND WARRANTIES

As an inducement of Seller to enter into this Agreement, Purchaser hereby makes
the following representations and warranties to Seller.


4.1           ORGANIZATION.  PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH FULL
CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS PRESENTLY BEING
CONDUCTED.


4.2           AUTHORIZATION.  PURCHASER HAS ALL NECESSARY CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND HAS
TAKEN ALL CORPORATE OR SIMILAR ACTION NECESSARY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
THEREUNDER.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY PURCHASER,
AND THIS AGREEMENT IS, AND UPON EXECUTION AND DELIVERY THEREOF EACH ANCILLARY
AGREEMENT TO WHICH PURCHASER IS A PARTY WILL BE, A VALID AND BINDING OBLIGATION
OF PURCHASER, AS THE CASE MAY BE, ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE
WITH ITS TERMS, EXCEPT THAT ENFORCEABILITY MAY BE LIMITED BY THE EFFECT OF (A)
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS OR (B) GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT
LAW OR IN EQUITY).

26


--------------------------------------------------------------------------------





4.3           BROKERS; TRANSACTIONS COSTS.  PURCHASER HAS NEITHER ENTERED INTO
OR WILL ENTER INTO ANY CONTRACT, AGREEMENT, ARRANGEMENT OR UNDERSTANDING WITH
ANY PERSON WHICH HAS OR WILL RESULT IN THE OBLIGATION OF SELLER TO PAY ANY
FINDER’S FEE, BROKERAGE COMMISSION, LEGAL, ACCOUNTING OR SIMILAR PAYMENT IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


4.4           TRANSFERRED ASSETS “AS IS”; PURCHASER’S ACKNOWLEDGMENT REGARDING
SAME.  PURCHASER AGREES, WARRANTS, AND REPRESENTS THAT, EXCEPT AS SET FORTH IN
THIS AGREEMENT, (A) PURCHASER IS PURCHASING THE TRANSFERRED ASSETS ON AN “AS IS”
BASIS BASED SOLELY ON PURCHASER’S OWN INVESTIGATION OF THE TRANSFERRED ASSETS
AND (B) NEITHER SELLER NOR ANY REAL ESTATE BROKER, AGENT, OFFICER, EMPLOYEE,
SERVANT, ATTORNEY, OR REPRESENTATIVE OF SELLER HAS MADE ANY WARRANTIES,
REPRESENTATIONS OR GUARANTEES, EXPRESS, IMPLIED OR STATUTORY, WRITTEN OR ORAL,
RESPECTING THE TRANSFERRED ASSETS, OR ANY PART OF THE TRANSFERRED ASSETS,
INCLUDING THE LEASED REAL PROPERTY, OR ANY MATTERS PERTAINING THERETO, INCLUDING
RESPECTING THE COMPLIANCE OR NON-COMPLIANCE WITH OR THE APPLICABILITY OR
NON-APPLICABILITY OF, ANY OTHER BUILDING, HEALTH, ZONING, ENVIRONMENTAL, HEALTH
AND SAFETY LAWS, OR ANY OTHER APPLICABLE CITY AND COUNTY, STATE, OR FEDERAL
STATUTE, ORDINANCE, CODE, RULE, REGULATION, OR OTHER LAW, RELATING TO THE
TRANSFERRED ASSETS, OR ANY PART THEREOF, OR RELATING TO THE FINANCIAL
PERFORMANCE OR FUTURE PROSPECTS OF THE TRANSFERRED ASSETS OR THE BUSINESS, OR
OTHERWISE WITH REGARD TO OR PERTAINING TO THE TRANSFERRED ASSETS, PURCHASER’S
INTENDED USE AND OPERATION THEREOF, OR THE PHYSICAL CONDITION OF THE TRANSFERRED
ASSETS.  PURCHASER FURTHER ACKNOWLEDGES THAT THE CONSIDERATION FOR THE
TRANSFERRED ASSETS SPECIFIED IN THIS AGREEMENT HAS BEEN AGREED UPON BY SELLER
AND PURCHASER AFTER GOOD-FAITH ARMS’-LENGTH NEGOTIATION IN LIGHT OF PURCHASER’S
AGREEMENT TO PURCHASE THE TRANSFERRED ASSETS “AS IS,” EXCEPT AS SET FORTH IN
THIS AGREEMENT.  PURCHASER AGREES, WARRANTS, AND REPRESENTS THAT, EXCEPT AS SET
FORTH IN THIS AGREEMENT, PURCHASER HAS RELIED, AND SHALL RELY, SOLELY UPON ITS
OWN INVESTIGATION OF ALL SUCH MATTERS, AND THAT PURCHASER ASSUMES ALL RISKS WITH
RESPECT THERETO.  EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO EXPRESS
WARRANTY, NO WARRANTY OF MERCHANTABILITY, NO WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, NOR ANY IMPLIED OR STATUTORY WARRANTY WHATSOEVER WITH
RESPECT TO ANY REAL OR PERSONAL PROPERTY OR ANY MERCHANDISE, INVENTORY OR
FURNITURE, FIXTURES AND EQUIPMENT.


4.5           AVAILABILITY OF FUNDS.  PURCHASER HAS THE FINANCIAL CAPABILITY TO
CONSUMMATE THE ACQUISITION.  PURCHASER’S CONSUMMATION OF THE ACQUISITION IS NOT
IN ANY WAY CONTINGENT UPON OR OTHERWISE SUBJECT TO (A) PURCHASER’S CONSUMMATION
OF ANY FINANCING ARRANGEMENTS OR PURCHASER’S OBTAINING OF ANY FINANCING, OR (B)
THE AVAILABILITY, GRANT, PROVISION OR EXTENSION OF ANY FINANCING TO PURCHASER.


ARTICLE 5
COVENANTS


5.1           ACCESS AND AVAILABILITY.  DURING THE PRE-CLOSING PERIOD, SELLER
SHALL (A) AFFORD PURCHASER AND ITS REPRESENTATIVES REASONABLE ACCESS TO, DURING
NORMAL BUSINESS HOURS, AND IF REASONABLY REQUESTED BY PURCHASER, EVENINGS AND
WEEK-ENDS, IN A MANNER SO AS NOT TO INTERFERE WITH THE NORMAL BUSINESS
OPERATIONS AND UPON REASONABLE PRIOR WRITTEN NOTICE, THE PROPERTIES, CONTRACTS,
BOOKS AND RECORDS AND OTHER DOCUMENTS AND DATA PERTAINING TO SELLER, THE
BUSINESS, THE ASSUMED LIABILITIES AND THE OPERATION OF THE TRANSFERRED ASSETS,
AND (B) FURNISH PURCHASER AND ITS REPRESENTATIVES WITH SUCH ADDITIONAL
FINANCIAL, OPERATING AND OTHER DATA AND INFORMATION AS THEY MAY REASONABLY
REQUEST.


5.2           OPERATION OF THE BUSINESS.


(A)           EXCEPT WITH THE PRIOR WRITTEN CONSENT OF PURCHASER (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED), AS OTHERWISE
CONTEMPLATED OR PERMITTED BY THIS AGREEMENT OR AS REQUIRED BY THE BANKRUPTCY
CODE, DURING THE PRE-CLOSING PERIOD, SELLER SHALL OPERATE THE

27


--------------------------------------------------------------------------------





BUSINESS IN THE ORDINARY COURSE (TAKING INTO ACCOUNT SELLER’S STATUS AS A
DEBTOR-IN-POSSESSION), COMPLY WITH ALL LEGAL REQUIREMENTS APPLICABLE TO THE
OPERATION OF ITS BUSINESS AND PRESERVE ITS PRESENT BUSINESS ORGANIZATION
INTACT.  DURING THE PRE-CLOSING PERIOD, SELLER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO:

(I)            MAINTAIN IN FULL FORCE AND EFFECT THE PERMITS IN ALL MATERIAL
RESPECTS;

(II)           MAINTAIN ALL OF THE TRANSFERRED ASSETS IN A MANNER CONSISTENT
WITH PAST PRACTICES, REASONABLE WEAR AND TEAR EXCEPTED AND MAINTAIN THE TYPES
AND LEVELS OF INSURANCE CURRENTLY IN EFFECT IN RESPECT OF THE TRANSFERRED
ASSETS;

(III)          UPON ANY DAMAGE, DESTRUCTION OR LOSS TO ANY TRANSFERRED ASSET,
APPLY ANY INSURANCE PROCEEDS RECEIVED WITH RESPECT THERETO TO THE PROMPT REPAIR,
REPLACEMENT AND RESTORATION THEREOF TO THE CONDITION OF SUCH TRANSFERRED ASSET
BEFORE SUCH EVENT OR, IF REQUIRED, TO SUCH OTHER (BETTER) CONDITION AS MAY BE
REQUIRED BY APPLICABLE LEGAL REQUIREMENTS;

(IV)          REPLENISH THE INVENTORY SUCH THAT THE MIX, CHARACTER AND QUALITY
OF THE INVENTORY ON THE CLOSING DATE IS SUBSTANTIALLY SIMILAR AS ON THE DATE
HEREOF;

(V)           PAY WHEN DUE ALL UNDISPUTED AMOUNTS OWED UNDER THE FACILITIES
LEASES; AND

(VI)          CONSULT WITH PURCHASER ON ALL MATERIAL ASPECTS OF THE BUSINESS AS
MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY PURCHASER, INCLUDING, BUT NOT
LIMITED TO, PERSONNEL, ACCOUNTING AND FINANCIAL FUNCTIONS.


(B)           EXCEPT AS OTHERWISE CONTEMPLATED OR PERMITTED BY THIS AGREEMENT,
DURING THE PRE-CLOSING PERIOD, SELLER SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED):

(I)            TERMINATE OR AMEND ANY OF THE FACILITIES LEASES (OR EXECUTE ANY
AMENDMENTS OR MODIFICATIONS TO ANY FACILITIES LEASES), OR CANCEL, MODIFY OR
WAIVE ANY CLAIMS HELD IN RESPECT OF THE TRANSFERRED ASSETS OR WAIVE ANY MATERIAL
RIGHTS OF VALUE;

(II)           DO ANY ACT OR FAIL TO DO ANY ACT THAT WILL CAUSE A MATERIAL
BREACH OR DEFAULT IN ANY OF THE FACILITIES LEASES;

(III)          SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE TRANSFERRED
ASSETS EXCEPT IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST
PRACTICES;

(IV)          MODIFY ANY OF ITS SALES PRACTICES OR RECEIVABLES COLLECTIONS
PRACTICES FROM THOSE IN PLACE ON THE DATE HEREOF, INCLUDING OFFERING ANY
DISCOUNTS, INCENTIVES OR OTHER ACCOMMODATIONS FOR EARLY PAYMENT;

(V)           CONDUCT ANY “GOING OUT OF BUSINESS,” LIQUIDATION, BANKRUPTCY, OR
SIMILAR SALES OR TAKE ANY ACTION TO FASHION ITS BUSINESS AS GOING OUT OF
BUSINESS, LIQUIDATING OR CLOSING;

(VI)          GRANT TO ANY EMPLOYEE ANY INCREASE IN COMPENSATION, EXCEPT
INCREASES TO NON-MANAGEMENT EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;

(VII)         TERMINATE ANY EMPLOYEE RELATED TO THE BUSINESS, EXCEPT
NON-MANAGEMENT EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;

28


--------------------------------------------------------------------------------




(VIII)        MAKE OR RESCIND ANY MATERIAL TAX ELECTION OR TAKE ANY MATERIAL TAX
POSITION (UNLESS REQUIRED BY LAW) OR FILE ANY TAX RETURN OR CHANGE ITS FISCAL
YEAR OR FINANCIAL OR TAX ACCOUNTING METHODS, POLICIES OR PRACTICE, OR SETTLE ANY
TAX LIABILITY, EXCEPT IN EACH CASE AS WOULD NOT REASONABLY BE EXPECTED TO
MATERIALLY AFFECT PURCHASER;

(IX)           MODIFY, RESCIND OR TERMINATE A MATERIAL PERMIT, ALLOWANCE, OR
CREDIT (OR APPLICATION THEREFOR) RELATING TO THE BUSINESS OR THE TRANSFERRED
ASSETS;

(X)            DISPOSE OF OR FAIL TO KEEP IN EFFECT ANY MATERIAL RIGHTS IN, TO,
OR FOR THE USE OF ANY OF THE INTELLECTUAL PROPERTY, EXCEPT FOR RIGHTS WHICH
EXPIRE OR TERMINATE IN ACCORDANCE WITH THEIR TERMS;

(XI)           ISSUE ANY SHARES OF STOCK OR STOCK EQUIVALENTS;

(XII)          SUBJECT ITS ASSETS TO ANY MATERIAL ENCUMBRANCES;

(XIII)         DIRECTLY OR INDIRECTLY MAKE ANY DIVIDEND OR OTHER DISTRIBUTION TO
SHAREHOLDERS OR REPURCHASE OR REACQUIRE ANY EQUITY INTERESTS;

(XIV)        CLOSE THE STORE / HEADQUARTERS;

(XV)         ISSUE ANY PURCHASE ORDER FOR NON-BRANDED GOODS IN EXCESS OF
$100,000;

(XVI)        INCUR ANY INDEBTEDNESS OTHER THAN UNDER CURRENT CREDIT ARRANGEMENTS
PROVIDED TO PURCHASER; OR

(XVII)       AUTHORIZE ANY OF THE FOREGOING, OR COMMIT OR AGREE TO TAKE ACTIONS,
WHETHER IN WRITING OR OTHERWISE, TO DO ANY OF THE FOREGOING.


5.3           NOTICES AND CONSENTS.  AS PROMPTLY AS PRACTICABLE FOLLOWING THE
EXECUTION HEREOF, EACH OF THE PARTIES WILL DELIVER ANY NOTICES TO, MAKE ANY
FILINGS WITH AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY
AUTHORIZATIONS, CONSENTS AND APPROVALS OF GOVERNMENTAL BODIES REQUIRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  DURING THE PRE-CLOSING PERIOD, SELLER AND PURCHASER SHALL REASONABLY
COOPERATE WITH ONE ANOTHER: (A) IN OBTAINING ALL CONSENTS IDENTIFIED IN SECTION
3.22 OF THE DISCLOSURE SCHEDULE, (B) WITH RESPECT TO ALL FILINGS THAT PURCHASER
IS REQUIRED BY ANY LEGAL REQUIREMENT TO MAKE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (C) IN DELIVERING ANY NOTICES DEEMED NECESSARY OR
DESIRABLE BY PURCHASER OR SELLER IN CONNECTION WITH THE BANKRUPTCY CASE.  SELLER
SHALL PROMPTLY DELIVER TO PURCHASER COPIES OF ALL FILINGS, CORRESPONDENCE AND
ORDERS TO AND FROM ANY GOVERNMENTAL BODY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


5.4           COMMERCIALLY REASONABLE EFFORTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT:


(A)           DURING THE PRE-CLOSING PERIOD, EACH OF SELLER AND PURCHASER SHALL
(I) USE ITS COMMERCIALLY REASONABLE EFFORTS (A) TO CAUSE THE CONDITIONS IN
ARTICLE 7 AND ARTICLE 8, RESPECTIVELY, TO BE SATISFIED, (B) TO DELIVER OR CAUSE
TO BE DELIVERED AT THE CLOSING THE ITEMS TO BE DELIVERED BY SELLER AND PURCHASER
PURSUANT TO SECTION 2.3(B), (C) OBTAIN THE RIGHT TO ASSUME AND ASSIGN, OR
OTHERWISE OBTAIN CONSENT OF THE APPLICABLE LICENSORS WITH RESPECT TO, THE KEY
SOFTWARE LICENSES SO AS TO ASSURE THE CONTINUED AVAILABILITY OF SUCH LICENSED
SOFTWARE TO PURCHASER FROM AND AFTER THE CLOSING, AND (D) TO TAKE ALL OTHER
ACTIONS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, AND (II) NOT TAKE
ANY ACTION THAT

29


--------------------------------------------------------------------------------





WILL HAVE THE EFFECT OF UNREASONABLY DELAYING, IMPAIRING OR IMPEDING THE RECEIPT
OF ANY AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS TO BE SOUGHT PURSUANT TO
THIS AGREEMENT.


(B)           FROM AND AFTER THE CLOSING, SELLER AND PURCHASER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER OR CAUSE TO BE DELIVERED SUCH
ADDITIONAL DOCUMENTS AND OTHER PAPERS AND TO TAKE OR CAUSE TO BE TAKEN SUCH
FURTHER ACTIONS AS MAY BE NECESSARY, PROPER OR ADVISABLE TO MAKE EFFECTIVE THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO CARRY OUT THE PROVISIONS HEREOF.


5.5           NOTICE OF DEVELOPMENTS.  SELLER SHALL PROMPTLY NOTIFY PURCHASER IN
WRITING OF ANY CHANGE OR DEVELOPMENT THAT WOULD CAUSE ANY OF THE REPRESENTATIONS
AND WARRANTIES HEREIN NOT TO BE TRUE AND CORRECT IN ANY MATERIAL RESPECT OR ANY
OTHER MATERIAL DEVELOPMENT IN THE BUSINESS, THE TRANSFERRED ASSETS, OR THE
ASSUMED LIABILITIES.


5.6           BANKRUPTCY PROCEEDINGS.


(A)           PURCHASER AND SELLER ACKNOWLEDGE THAT THIS AGREEMENT, THE SALE OF
THE TRANSFERRED ASSETS, AND THE ASSUMPTION AND ASSIGNMENT OF THE FACILITIES
LEASES OF SELLER ARE SUBJECT TO BANKRUPTCY COURT APPROVAL.


(B)           SELLER HAS FILED WITH THE BANKRUPTCY COURT (I) A PETITION FOR
REORGANIZATION RELIEF PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE.  SELLER
AGREES TO FILE NO LATER THAN NOVEMBER 21, 2006: (I) THE BIDDING PROCEDURES
MOTION, TOGETHER WITH APPROPRIATE SUPPORTING PAPERS AND NOTICES, SEEKING THE
ENTRY, ON THE SAME DAY AS THE FILING OF SUCH MOTION, OF THE BIDDING PROCEDURES
ORDER, AND (II) THE SALE MOTION, TOGETHER WITH APPROPRIATE SUPPORTING PAPERS AND
NOTICES, SEEKING THE ENTRY, BY NO LATER THAN JANUARY 18, 2007, OF THE SALE
ORDER.


(C)           SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ENTRY OF (I) THE BIDDING PROCEDURES ORDER NO LATER THAN DECEMBER 8, 2006 AND
(II) THE SALE ORDER NO LATER THAN JANUARY 18, 2007.


(D)           IN THE EVENT AN APPEAL IS TAKEN OR A STAY PENDING APPEAL IS
REQUESTED, FROM EITHER THE BIDDING PROCEDURES ORDER OR THE SALE ORDER, SELLER
SHALL IMMEDIATELY NOTIFY PURCHASER OF SUCH APPEAL OR STAY REQUEST AND SHALL
PROVIDE TO PURCHASER PROMPTLY A COPY OF THE RELATED NOTICE OF APPEAL OR ORDER OF
STAY.  SELLER SHALL ALSO PROVIDE PURCHASER WITH WRITTEN NOTICE OF ANY MOTION OR
APPLICATION FILED IN CONNECTION WITH ANY APPEAL FROM EITHER OF SUCH ORDERS.


(E)           FROM AND AFTER THE DATE HEREOF, AND TO THE EXTENT PURCHASER IS THE
SUCCESSFUL BIDDER AT THE AUCTION, SELLER SHALL NOT TAKE ANY ACTION THAT IS
INTENDED, OR FAIL TO TAKE ANY ACTION THE INTENT OF WHICH FAILURE TO ACT WOULD
RESULT IN THE REVERSAL, VOIDING, MODIFICATION OR STAYING OF THE BIDDING
PROCEDURES ORDER OR THE SALE ORDER.


(F)            DURING THE PRE-CLOSING PERIOD, SELLER SHALL USE ITS REASONABLE
EFFORTS TO PROVIDE SUCH PRIOR NOTICE AS MAY BE REASONABLE UNDER THE
CIRCUMSTANCES BEFORE FILING ANY PAPERS IN THE BANKRUPTCY CASE THAT RELATE, IN
WHOLE OR IN PART, TO THIS AGREEMENT OR PURCHASER.


(G)           NOT LATER THAN DECEMBER 8, 2006, PURCHASER AND SELLER SHALL AGREE
ON THE TEXT OF A PROPOSED SALE ORDER IN CUSTOMARY FORM AND OTHERWISE REASONABLY
ACCEPTABLE TO PURCHASER, WHEREUPON SUCH SALE ORDER SHALL BE ATTACHED HERETO AS
EXHIBIT C.


5.7           EXPENSE REIMBURSEMENT AMOUNT AND TERMINATION FEE.  IF THE
BANKRUPTCY COURT APPROVES AN ALTERNATIVE TRANSACTION, AND SUCH ALTERNATIVE
TRANSACTION IS CONSUMMATED, SELLER SHALL PAY

30


--------------------------------------------------------------------------------





PURCHASER A TERMINATION FEE EQUAL TO $1,140,000 (THE “TERMINATION FEE”) UPON
CONSUMMATION OF SUCH ALTERNATIVE TRANSACTION.  IF THIS AGREEMENT IS TERMINATED
FOR ANY REASON OTHER THAN BY SELLER PURSUANT TO SECTION 9.1(D), SELLER SHALL PAY
PURCHASER THE EXPENSE REIMBURSEMENT AMOUNT UPON TERMINATION OF THIS AGREEMENT. 
THE TERMINATION FEE AND THE EXPENSE REIMBURSEMENT AMOUNT SHALL BE PAYABLE AS
ALLOWED ADMINISTRATIVE EXPENSES UNDER SECTIONS 503(B) AND 507(A) OF THE
BANKRUPTCY CODE AS MORE FULLY DESCRIBED IN THE BIDDING PROCEDURES.  PURCHASER’S
RECEIPT OF THE TERMINATION FEE AND/OR EXPENSE REIMBURSEMENT AMOUNT IN ACCORDANCE
WITH THE TERMS OF THIS SECTION 5.7 SHALL BE IN FULL SETTLEMENT AND SATISFACTION
OF ANY DAMAGES OF ANY KIND THAT PURCHASER MAY SUFFER AS A RESULT OF THE
TERMINATION OF THIS AGREEMENT OR A BREACH BY SELLER OF ITS OBLIGATIONS HEREUNDER
PRIOR TO CLOSING AND SHALL BE PURCHASER’S SOLE AND EXCLUSIVE REMEDY IN DAMAGES
FOR SELLER’S BREACH OF ITS OBLIGATIONS HEREUNDER PRIOR TO CLOSING.


5.8           NOTICE OF BIDS.  IF SELLER SHALL RECEIVE ANY OFFER, PROPOSAL OR
INQUIRY REGARDING THE ACQUISITION OF ALL OR ANY PORTION OF THE TRANSFERRED
ASSETS, SELLER SHALL WITHIN TWO (2) BUSINESS DAYS THEREAFTER: (A) NOTIFY
PURCHASER, IN WRITING, OF SUCH PROPOSAL OR OFFER, OR ANY INQUIRY OR CONTACT WITH
ANY PERSON WITH RESPECT THERETO, AND SHALL, IN ANY SUCH NOTICE TO PURCHASER
INDICATE IN REASONABLE DETAIL THE IDENTITY OF THE OFFEROR AND THE TERMS AND
CONDITIONS OF ANY PROPOSAL AND (B) AFTER ENTRY OF THE SALE ORDER, NOTIFY ANY
SUCH OFFEROR OF THE ENTRY OF THE SALE ORDER AND THE FACT THAT SELLER IS NEITHER
CONSIDERING NOR PERMITTED TO CONSIDER ANY SUCH PROPOSAL OR OFFER.


5.9           NO CREDIT BID.  SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO CAUSE ITS SECURED LENDERS TO AGREE NOT TO CREDIT BID ANY OF THEIR CLAIMS
AGAINST ANY OFFER TO ACQUIRE THE TRANSFERRED ASSETS SUBMITTED BY PURCHASER.


5.10         EMPLOYEE MATTERS.


(A)           PRIOR TO THE CLOSING, PURCHASER SHALL OFFER TO ENTER INTO A
SEVERANCE AGREEMENT WITH DAVID G. YODER TO BECOME EFFECTIVE UPON THE
COMMENCEMENT OF HIS EMPLOYMENT WITH PURCHASER, WHICH AGREEMENT SHALL BE ON THE
SAME TERMS AND CONDITIONS AS OFFERED BY PURCHASER TO ITS EXECUTIVE OFFICERS OF A
SIMILAR LEVEL.


(B)           SECTION 5.10 OF THE DISCLOSURE SCHEDULE, WHICH PURCHASER SHALL
DELIVER NOT LATER THAN THE BUSINESS DAY PRIOR TO THE CLOSING, SHALL SET FORTH
THE LIST OF THE EMPLOYEES OF SELLER THAT ARE EXPECTED TO BECOME EMPLOYEES OF
PURCHASER OR ONE OF ITS AFFILIATES (THE “DESIGNATED EMPLOYEES”).  SELLER SHALL
TERMINATE THE EMPLOYMENT OF ALL DESIGNATED EMPLOYEES TO WHOM PURCHASER OR ONE OF
ITS AFFILIATES OFFERS EMPLOYMENT IMMEDIATELY PRIOR TO THE CLOSING, AND SELLER
SHALL COOPERATE WITH AND USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST PURCHASER
AND ITS AFFILIATES IN THEIR RESPECTIVE EFFORTS TO SECURE SATISFACTORY EMPLOYMENT
ARRANGEMENTS WITH THE DESIGNATED EMPLOYEES, INCLUDING PROVIDING PURCHASER WITH
ACCESS TO THE DESIGNATED EMPLOYEES FOR PURPOSES OF NEGOTIATING TERMS OF
EMPLOYMENT. NOTHING CONTAINED IN THIS AGREEMENT SHALL CONFER UPON ANY DESIGNATED
EMPLOYEE ANY RIGHT WITH RESPECT TO EMPLOYMENT, OR CONTINUANCE THEREOF, WITH
PURCHASER OR ONE OF ITS AFFILIATES, NOR SHALL ANYTHING HEREIN INTERFERE WITH THE
RIGHT OF PURCHASER AND ITS AFFILIATES TO TERMINATE THE EMPLOYMENT OF ANY OF THE
DESIGNATED EMPLOYEES AT ANY TIME, WITH OUR WITHOUT CAUSE AND WITH OR WITHOUT
PRIOR NOTICE, OR RESTRICT PURCHASER OR ITS AFFILIATES IN THE EXERCISE OF THEIR
INDEPENDENT BUSINESS JUDGMENT IN MODIFYING ANY OF THE TERMS AND CONDITIONS OF
THE EMPLOYMENT OF THE DESIGNATED EMPLOYEES.  PURCHASER SHALL HAVE NO OBLIGATION
WITH RESPECT TO CLAIMS BY ANY EMPLOYEE OF SELLER, INCLUDING ANY DESIGNATED
EMPLOYEE, WHETHER UNDER ANY EMPLOYEE PLAN OR FOR SEVERANCE, UNPAID WAGES, UNPAID
ACCRUED TIME OFF, UNPAID BONUSES, CREDIT FOR PRIOR SERVICE, UNPAID COMMISSIONS
OR OTHERWISE, EXCEPT, FROM AND AFTER THE CLOSING, WITH RESPECT TO (I) THE
ASSUMED LIABILITIES SPECIFIED IN SECTION 2.2(C)(III) AND (II) OBLIGATIONS UNDER
THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED.  SELLER
SHALL BE RESPONSIBLE FOR ANY AND ALL LIABILITY UNDER THE WARN ACT OR OTHER LEGAL
REQUIREMENTS THAT ARISES OUT OF OR RESULTS FROM ANY TERMINATION OF EMPLOYMENT BY
SELLER ON OR BEFORE THE CLOSING DATE.  PROMPTLY FOLLOWING THE FILING OF THE

31


--------------------------------------------------------------------------------





PETITION, SELLER SHALL PROVIDE ALL NOTICES REQUIRED TO BE PROVIDED IN ORDER TO
COMPLY WITH THE WARN ACT.  SELLER SHALL PROVIDE A VALID AND COMPLETE WARN ACT
NOTICE TO EACH OF ITS EMPLOYEES AS SOON AS PRACTICABLE AND, IN ANY EVENT, NO
LATER THAN NOVEMBER 24, 2006.


5.11         CONFIDENTIALITY.  SUBJECT TO THE REQUIREMENTS OF THE BANKRUPTCY
CODE OR AS MAY BE IMPOSED BY THE BANKRUPTCY COURT, FROM AND AFTER THE CLOSING:
(A) SELLER SHALL, AND SHALL CAUSE ITS AFFILIATES TO, HOLD IN CONFIDENCE ALL
CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS, CUSTOMER LISTS, MARKETING
PLANS AND PRICING INFORMATION) OF SELLER; (B) IN THE EVENT THAT SELLER OR ANY OF
ITS AFFILIATES SHALL BE LEGALLY COMPELLED TO DISCLOSE ANY SUCH INFORMATION,
SELLER SHALL PROVIDE PURCHASER WITH PROMPT WRITTEN NOTICE OF SUCH REQUIREMENT SO
THAT PURCHASER MAY SEEK A PROTECTIVE ORDER OR OTHER REMEDY; AND (C) IN THE EVENT
THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, SELLER OR ITS
AFFILIATE SHALL FURNISH ONLY SUCH INFORMATION AS IS LEGALLY REQUIRED TO BE
PROVIDED.  NOTWITHSTANDING THE FORGOING, NOTHING IN THIS SECTION 5.11 SHALL
RESTRICT SELLER’S PROVISION OF CONFIDENTIAL INFORMATION TO OTHER POTENTIAL
BIDDERS PURSUANT TO A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM
EXECUTED BY PURCHASER, WHETHER OR NOT SUCH PERSON IS ULTIMATELY DETERMINED TO BE
A QUALIFIED BIDDER.


5.12         CHANGE OF NAME.  AFTER THE CLOSING DATE, NEITHER SELLER NOR ANY OF
ITS AFFILIATES SHALL USE THE NAMES OR MARKS LISTED IN SECTION 3.17(A) OF THE
DISCLOSURE SCHEDULE OR ANY DERIVATIVES THEREOF FOR COMMERCIAL PURPOSES.  THE
SALE ORDER SHALL PROVIDE FOR THE MODIFICATION OF THE CAPTION IN THE PROCEEDINGS
BEFORE THE BANKRUPTCY COURT TO REFLECT THE CHANGE IN THE NAMES OF SELLER, EXCEPT
THAT DURING THE PENDENCY OF SUCH PROCEEDINGS, SELLER SHALL BE PERMITTED TO USE
THE NAME “WOODWIND & BRASSWIND” AS ITS CORPORATE ALIAS IN CONNECTION WITH
MATTERS RELATING SUCH CASE, BUT FOR NO OTHER COMMERCIAL PURPOSE.  AFTER THE
CLOSING, SELLER AND ITS AFFILIATES SHALL PROMPTLY FILE WITH THE APPLICABLE
GOVERNMENTAL BODIES ALL DOCUMENTS NECESSARY TO DELETE FROM THEIR NAMES EACH OF
THE TRADENAMES, MARKS OR ANY DERIVATIVES THEREOF AND SHALL DO OR CAUSE TO BE
DONE ALL OTHER ACTS, INCLUDING THE PAYMENT OF ANY FEES REQUIRED IN CONNECTION
THEREWITH, TO CAUSE SUCH DOCUMENTS TO BECOME EFFECTIVE AS PROMPTLY AS
PRACTICABLE.


5.13         TRANSFER OF ASSETS.  PRIOR TO THE CLOSING, SELLER SHALL CAUSE ALL
ASSETS USED BY SELLER IN THE CONDUCT OF THE BUSINESS THAT ARE OWNED BY AN
AFFILIATE OF SELLER TO BE TRANSFERRED TO SELLER.


5.14         CURE COSTS.  ON OR BEFORE CLOSING, SELLER SHALL PAY ALL CURE
COSTS.  ALL CURE COSTS WILL BE AGREED UPON BY SELLER AND EACH PARTY ENTITLED TO
RECEIPT OF A CURE PAYMENT, OR WILL BE DETERMINED BY THE BANKRUPTCY COURT.


ARTICLE 6
CONDITIONS PRECEDENT TO THE PARTIES’ RESPECTIVE OBLIGATION TO CLOSE

The respective obligations of Purchaser and Seller to consummate the Acquisition
shall be subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived only by agreement of Purchaser and
Seller, in whole or in part, to the extent permitted by applicable Legal
Requirements:


6.1           NO RESTRAINTS.  NO TEMPORARY RESTRAINING ORDER, PRELIMINARY OR
PERMANENT INJUNCTION OR OTHER ORDER PREVENTING THE CONSUMMATION OF THE
ACQUISITION SHALL HAVE BEEN ISSUED BY ANY COURT OF COMPETENT JURISDICTION AND
REMAIN IN EFFECT, AND THERE SHALL NOT BE ANY LEGAL REQUIREMENT ENACTED OR DEEMED
APPLICABLE TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT THAT MAKES CONSUMMATION OF THE ACQUISITION ILLEGAL.


6.2           GOVERNMENTAL AUTHORIZATIONS.  ALL REQUISITE GOVERNMENTAL
AUTHORIZATIONS OR WAITING PERIODS FOLLOWING GOVERNMENTAL FILINGS SHALL HAVE BEEN
OBTAINED OR EXPIRED.

32


--------------------------------------------------------------------------------



ARTICLE 7
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE

The obligation of Purchaser to consummate the Acquisition shall be subject to
the satisfaction at or prior to the Closing of the following conditions, any or
all of which may be waived only by Purchaser, in whole or in part, to the extent
permitted by applicable Legal Requirements:


7.1           ACCURACY OF REPRESENTATIONS.  (A) EACH OF THE REPRESENTATIONS AND
WARRANTIES OF SELLER IN THIS AGREEMENT THAT IS QUALIFIED AS TO MATERIALITY SHALL
BE TRUE AND CORRECT IN EACH CASE AS OF THE DATE OF THIS AGREEMENT AND AS OF THE
CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (UNLESS MADE AS OF A
SPECIFIC DATE, IN WHICH EVENT SUCH DATE SHALL BE APPLICABLE), AND (B) EACH OF
THE REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT THAT IS NOT
QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS,
IN EACH CASE AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
THOUGH MADE ON AND AS OF THE CLOSING DATE (UNLESS MADE AS OF A SPECIFIC DATE, IN
WHICH EVENT SUCH DATE SHALL BE APPLICABLE), IN CASE OF EACH OF CLAUSE (A) AND
CLAUSE (B), WITHOUT GIVING EFFECT TO ANY UPDATE TO THE DISCLOSURE SCHEDULE.


7.2           PERFORMANCE OF OBLIGATIONS.  SELLER SHALL HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH EACH OF THE COVENANTS CONTAINED IN THIS AGREEMENT TO BE
PERFORMED BY SELLER PRIOR TO THE CLOSING.


7.3           DELIVERIES.  SELLER SHALL HAVE EXECUTED AND DELIVERED OR CAUSED TO
BE EXECUTED AND DELIVERED TO PURCHASER THE AGREEMENTS AND DOCUMENTS IDENTIFIED
IN SECTION 2.3(B) TO BE DELIVERED TO PURCHASER BY OR ON BEHALF OF SELLER, AND
EACH SUCH AGREEMENT AND DOCUMENT SHALL BE IN FULL FORCE AND EFFECT.


7.4           NO MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THIS AGREEMENT
THERE SHALL HAVE BEEN NO EVENT, CONDITION, CHANGE, DEVELOPMENT OR OTHER MATTER,
OR ANY WORSENING OF ANY EXISTING EVENT, CONDITION, CHANGE, DEVELOPMENT OR OTHER
MATTER THAT, INDIVIDUALLY OR IN COMBINATION WITH ANY OTHER EVENT, CONDITION,
CHANGE, DEVELOPMENT OR OTHER MATTER OR WORSENING THEREOF, HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


7.5           ORDERS.  THE BANKRUPTCY COURT SHALL HAVE ENTERED THE BIDDING
PROCEDURES ORDER AND THE SALE ORDER AND SUCH ORDERS SHALL HAVE BECOME A FINAL
ORDER.


7.6           EXECUTORY CONTRACTS.  THE BANKRUPTCY COURT SHALL HAVE APPROVED AND
AUTHORIZED THE ASSUMPTION AND ASSIGNMENT OF THE CONTRACTS TO BE IDENTIFIED ON
THE ASSIGNMENT AGREEMENT.


7.7           KEY SOFTWARE LICENSES.  PURCHASER SHALL HAVE OBTAINED THE RIGHT TO
ASSUME AND ASSIGN, OR OTHERWISE OBTAINED CONSENT OF THE APPLICABLE LICENSORS
WITH RESPECT TO, THE KEY SOFTWARE LICENSES SO AS TO ASSURE THE CONTINUED
AVAILABILITY OF SUCH LICENSED SOFTWARE TO PURCHASER FROM AND AFTER THE CLOSING
ON TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO PURCHASER.


7.8           NO PROCEEDINGS.  SINCE THE DATE OF THIS AGREEMENT, THERE SHALL NOT
HAVE BEEN COMMENCED AGAINST PURCHASER, OR AGAINST ANY PERSON AFFILIATED WITH
PURCHASER, ANY PROCEEDING (A) INVOLVING ANY MATERIAL CHALLENGE TO, OR SEEKING
MATERIAL DAMAGES OR OTHER MATERIAL RELIEF IN CONNECTION WITH, THE ACQUISITION,
OR (B) THAT MAY HAVE THE EFFECT OF PREVENTING, MATERIALLY DELAYING, MAKING
ILLEGAL OR OTHERWISE MATERIALLY INTERFERING WITH THE ACQUISITION.


7.9           GOVERNMENTAL APPROVALS.  ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF ANY GOVERNMENTAL ENTITY REQUIRED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN OBTAINED, IN EACH
CASE, WITHOUT (A) THE IMPOSITION OF CONDITIONS, (B) THE REQUIREMENT OF

33


--------------------------------------------------------------------------------





DIVESTING PURCHASER OF ANY ASSETS OR PROPERTY OR (C) THE REQUIREMENT OF
EXPENDITURE OF MONEY BY PURCHASER TO A THIRD PARTY IN EXCHANGE FOR ANY SUCH
CONSENT.


7.10         ACCOUNTS RECEIVABLE AND INVENTORY.  THE VALUE OF THE (A) ACCOUNTS
RECEIVABLE OF SELLER, AS SET FORTH IN A BALANCE SHEET DELIVERED TO PURCHASER ON
THE DAY PRIOR TO THE DATE ON WHICH THE CLOSING IS SCHEDULED TO OCCUR, PLUS (B)
INVENTORY AS SET FORTH ON THE PRELIMINARY ESTIMATE SHALL BE EQUAL TO OR GREATER
THAN THE CLOSING DATE PAYMENT.


ARTICLE 8
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

The obligation of Seller to consummate the Acquisition shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any or all
of which may be waived only by Seller, in whole or in part, to the extent
permitted by applicable Legal Requirements:


8.1           ACCURACY OF REPRESENTATIONS.  (A) EACH OF THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER IN THIS AGREEMENT THAT IS QUALIFIED AS TO MATERIALITY
SHALL BE TRUE AND CORRECT IN EACH CASE AS OF THE DATE OF THIS AGREEMENT AND AS
OF THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (UNLESS MADE AS
OF A SPECIFIC DATE, IN WHICH EVENT SUCH DATE SHALL BE APPLICABLE), AND (B) EACH
OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER IN THIS AGREEMENT THAT IS NOT
QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS,
IN EACH CASE AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
THOUGH MADE ON AND AS OF THE CLOSING DATE (UNLESS MADE AS OF A SPECIFIC DATE, IN
WHICH EVENT SUCH DATE SHALL BE APPLICABLE).


8.2           PERFORMANCE OF OBLIGATIONS.  PURCHASER SHALL HAVE COMPLIED IN ALL
MATERIAL RESPECTS WITH EACH OF THE COVENANTS CONTAINED IN THIS AGREEMENT TO BE
PERFORMED BY PURCHASER PRIOR TO THE CLOSING.


8.3           DELIVERIES.  PURCHASER SHALL HAVE EXECUTED AND DELIVERED OR CAUSED
TO BE EXECUTED AND DELIVERED TO SELLER THE AGREEMENTS AND DOCUMENTS IDENTIFIED
IN SECTION 2.3(B) TO BE DELIVERED TO SELLER BY OR ON BEHALF OF PURCHASER, AND
EACH SUCH AGREEMENT AND DOCUMENT SHALL BE IN FULL FORCE AND EFFECT.


8.4           NO PROCEEDINGS.  SINCE THE DATE OF THIS AGREEMENT, THERE SHALL NOT
HAVE BEEN COMMENCED AGAINST SELLER, OR AGAINST ANY PERSON AFFILIATED WITH
SELLER, ANY PROCEEDING (A) INVOLVING ANY MATERIAL CHALLENGE TO, OR SEEKING
MATERIAL DAMAGES OR OTHER MATERIAL RELIEF IN CONNECTION WITH, THE ACQUISITION,
OR (B) THAT MAY HAVE THE EFFECT OF PREVENTING, MATERIALLY DELAYING, MAKING
ILLEGAL OR OTHERWISE MATERIALLY INTERFERING WITH THE ACQUISITION.


8.5           WARN ACT.  EXPIRATION OF THE PERIOD FOR ANY NOTICE REQUIRED UNDER
THE WARN ACT OR, IF EARLIER, 60 DAYS FROM THE DATE SPECIFIED IN THE LAST
SENTENCE OF SECTION 5.10(B).


8.6           ORDERS.  THE SALE ORDER SHALL HAVE BECOME A FINAL ORDER.


ARTICLE 9
TERMINATION


9.1           TERMINATION EVENTS.  THIS AGREEMENT MAY BE TERMINATED PRIOR TO THE
CLOSING BY:


(A)           MUTUAL WRITTEN CONSENT OF PURCHASER AND SELLER;


(B)           (I) PURCHASER IF THE CLOSING HAS NOT TAKEN PLACE ON OR BEFORE
JANUARY 31, 2007 OR (II) SELLER IF THE CLOSING HAS NOT TAKEN PLACE ON OR BEFORE
FEBRUARY 28, 2007 (IN EACH CASE OTHER THAN AS A

34


--------------------------------------------------------------------------------





RESULT OF ANY FAILURE ON THE PART OF THE TERMINATING PARTY TO COMPLY WITH OR
PERFORM ANY OF THEIR RESPECTIVE COVENANTS OR OBLIGATIONS SET FORTH IN THIS
AGREEMENT);


(C)           PURCHASER (I) IF THERE IS A MATERIAL BREACH OF ANY REPRESENTATION
OR WARRANTY OR ANY COVENANT OR AGREEMENT TO BE COMPLIED WITH OR PERFORMED BY
SELLER PURSUANT TO THE TERMS OF THIS AGREEMENT OR (II) UPON THE FAILURE OF A
CONDITION TO THE OBLIGATIONS OF PURCHASER SET FORTH IN ARTICLE 7 TO BE SATISFIED
(AND SUCH CONDITION IS NOT WAIVED IN WRITING BY PURCHASER) ON OR PRIOR TO THE
CLOSING DATE, OR THE OCCURRENCE OF ANY EVENT THAT RESULTS OR WOULD RESULT IN THE
FAILURE OF A CONDITION TO THE OBLIGATIONS OF PURCHASER SET FORTH IN ARTICLE 7 TO
BE SATISFIED ON OR PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT SUCH
BREACH OR FAILURE IS THROUGH NO FAULT OF PURCHASER; PROVIDED, FURTHER, HOWEVER,
THAT IF SUCH INACCURACY IN SELLER’S REPRESENTATIONS AND WARRANTIES OR A BREACH
OF A COVENANT BY SELLER IS CURABLE BY SELLER, THEN PURCHASER MAY NOT TERMINATE
THIS AGREEMENT UNDER THIS SECTION 9.1(C) ON ACCOUNT OF SUCH INACCURACY OR BREACH
UNTIL THE EARLIER OF (A) THE EXPIRATION OF A TEN (10) BUSINESS DAY PERIOD
COMMENCING UPON DELIVERY OF WRITTEN NOTICE FROM PURCHASER TO SELLER OF SUCH
BREACH OR INACCURACY AND (B) SELLER CEASING TO EXERCISE COMMERCIALLY REASONABLE
EFFORTS TO CURE SUCH BREACH (IT BEING UNDERSTOOD THAT THIS AGREEMENT SHALL NOT
TERMINATE PURSUANT TO THIS SECTION 9.1(C) AS A RESULT OF SUCH PARTICULAR BREACH
OR INACCURACY IF SUCH BREACH BY SELLER IS CURED PRIOR TO SUCH TERMINATION
BECOMING EFFECTIVE);


(D)           SELLER (I) IF THERE IS A MATERIAL BREACH OF ANY REPRESENTATION OR
WARRANTY OR ANY COVENANT OR AGREEMENT TO BE COMPLIED WITH OR PERFORMED BY
PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT OR (II) UPON THE FAILURE OF A
CONDITION TO THE OBLIGATIONS OF SELLER SET FORTH IN ARTICLE 8 TO BE SATISFIED
(AND SUCH CONDITION IS NOT WAIVED IN WRITING BY SELLER) ON OR PRIOR TO THE
CLOSING DATE, OR THE OCCURRENCE OF ANY EVENT THAT RESULTS OR WOULD RESULT IN THE
FAILURE OF A CONDITION TO THE OBLIGATIONS OF SELLER SET FORTH IN ARTICLE 8 TO BE
SATISFIED ON OR PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT SUCH BREACH
OR FAILURE IS THROUGH NO FAULT OF SELLER; PROVIDED, FURTHER, HOWEVER, THAT IF
SUCH INACCURACY IN PURCHASER’S REPRESENTATIONS AND WARRANTIES OR A BREACH OF A
COVENANT BY PURCHASER IS CURABLE BY PURCHASER, THEN SELLER MAY NOT TERMINATE
THIS AGREEMENT UNDER THIS SECTION 9.1(D) ON ACCOUNT OF SUCH INACCURACY OR BREACH
UNTIL THE EARLIER OF (A) THE EXPIRATION OF A TEN (10) BUSINESS DAY PERIOD
COMMENCING UPON DELIVERY OF WRITTEN NOTICE FROM SELLER TO PURCHASER OF SUCH
BREACH OR INACCURACY AND (B) PURCHASER CEASING TO EXERCISE COMMERCIALLY
REASONABLE EFFORTS TO CURE SUCH BREACH (IT BEING UNDERSTOOD THAT THIS AGREEMENT
SHALL NOT TERMINATE PURSUANT TO THIS SECTION 9.1(D) AS A RESULT OF SUCH
PARTICULAR BREACH OR INACCURACY IF SUCH BREACH BY PURCHASER IS CURED PRIOR TO
SUCH TERMINATION BECOMING EFFECTIVE);


(E)           PURCHASER OR SELLER IF ANY IF A COURT OF COMPETENT JURISDICTION OR
OTHER GOVERNMENTAL BODY (OTHER THAN THE BANKRUPTCY COURT) SHALL HAVE ISSUED A
FINAL AND NONAPPEALABLE ORDER, DECREE OR RULING, OR SHALL HAVE TAKEN ANY OTHER
ACTION, HAVING THE EFFECT OF PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE
PROHIBITING THE ACQUISITION;


(F)            PURCHASER OR SELLER UPON THE APPROVAL BY THE BANKRUPTCY COURT OF
AN ALTERNATIVE TRANSACTION; OR


(G)           (I) PURCHASER IF (A) THE BANKRUPTCY COURT SHALL NOT HAVE ENTERED
THE BIDDING PROCEDURES ORDER ON OR BEFORE DECEMBER 8, 2006 OR (B) THE BANKRUPTCY
COURT SHALL NOT HAVE ENTERED THE SALE ORDER ON OR BEFORE JANUARY 18, 2007  OR
(II) SELLER IF (A) THE BANKRUPTCY COURT SHALL NOT HAVE ENTERED THE BIDDING
PROCEDURES ORDER ON OR BEFORE DECEMBER 15, 2006 OR (B) THE BANKRUPTCY COURT
SHALL NOT HAVE ENTERED THE SALE ORDER ON OR BEFORE JANUARY 18, 2007.


9.2           TERMINATION PROCEDURES.  SUBJECT TO SECTION 9.3, IF PURCHASER
WISHES TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 9.1(A), SECTION
9.1(B)(I), SECTION 9.1(C), SECTION 9.1(E), SECTION 9.1(F)  OR SECTION 9.1(G)(I),
THEN PURCHASER SHALL DELIVER TO SELLER A WRITTEN NOTICE STATING THAT PURCHASER
IS TERMINATING THIS AGREEMENT IN ACCORDANCE WITH THE RESPECTIVE SECTION. 
SUBJECT TO SECTION 9.3, IF SELLER

35


--------------------------------------------------------------------------------





WISHES TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 9.1(A), SECTION
9.1(B)(II), SECTION 9.1(D), SECTION 9.1(E), SECTION 9.1(F) OR SECTION (G)(II),
THEN SELLER SHALL DELIVER TO PURCHASER A WRITTEN NOTICE STATING THAT SELLER IS
TERMINATING THIS AGREEMENT IN ACCORDANCE WITH THE RESPECTIVE SECTION.


9.3           EXPENSES; TERMINATION FEES.  EXCEPT AS SET FORTH IN SECTION 5.7
(WHICH OBLIGATIONS IT IS EXPRESSLY AGREED SURVIVE TERMINATION OF THIS
AGREEMENT), ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE PAID BY THE PARTY
INCURRING SUCH EXPENSES, WHETHER OR NOT THE ACQUISITION IS CONSUMMATED.


9.4           EFFECT OF TERMINATION.  IF THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTION 9.1, ALL FURTHER OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL TERMINATE; PROVIDED, HOWEVER, THAT THE PARTIES SHALL, IN ALL EVENTS,
REMAIN BOUND BY AND CONTINUE TO BE SUBJECT TO THE PROVISIONS SET FORTH IN
SECTION 2.2(A), SECTION 5.7, SECTION 5.11, SECTION 9.3, SECTION 9.4, SECTION
11.1, SECTION 11.2, SECTION 11.5, SECTION 11.6 AND SECTION 11.11.


ARTICLE 10
POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period existing from and after
the Closing:


10.1         GENERAL.  IN CASE AT ANY TIME AFTER THE CLOSING ANY FURTHER ACTION
IS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, EACH OF THE PARTIES
WILL TAKE SUCH FURTHER ACTION (INCLUDING THE EXECUTION AND DELIVERY OF SUCH
FURTHER INSTRUMENTS AND DOCUMENTS) AS ANY OTHER PARTY REASONABLY MAY REQUEST. 
SELLER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS FROM AND AFTER THE CLOSING
TO CAUSE ANY AND ALL ENCUMBRANCES ON THE TRANSFERRED ASSETS THAT EXIST ON THE
CLOSING DATE TO BE RELEASED WITHOUT COST TO PURCHASER.


10.2         LEASES AND OTHER AGREEMENTS.


(A)           PURCHASER SHALL ASSUME ALL OF SELLER’S RIGHT, TITLE AND INTEREST
IN AND TO, AND SHALL PAY AND PERFORM ALL LIABILITIES AND OBLIGATIONS AS AND WHEN
DUE UNDER, THE FACILITIES LEASES; PROVIDED, HOWEVER, THAT SUCH ASSUMPTION SHALL
BE CONDITIONED ON PURCHASER’S SUCCESSFUL RENEGOTIATION OF THE FACILITIES LEASES
TO (I) AMEND THE TERMS OF THE STORE / HEADQUARTERS LEASE IN ACCORDANCE WITH THE
MATERIAL TERMS OF LEASE AMENDMENT ATTACHED AS EXHIBIT G-1, WHICH SHALL BECOME
EFFECTIVE AS OF THE CLOSING DATE AND (II) AMEND THE DISTRIBUTION CENTER LEASE IN
ACCORDANCE WITH THE MATERIAL TERMS OF LEASE AMENDMENT ATTACHED AS EXHIBIT G-2,
WHICH SHALL BECOME EFFECTIVE AS OF THE CLOSING DATE; PROVIDED, FURTHER, THAT THE
TERMS IN SUCH FACILITIES LEASES REGARDING RENT AND REAL PROPERTY TAXES PAYABLE
BY THE TENANT SHALL REMAIN IN THEIR CURRENT FORM FOR THE DURATION OF THE AMENDED
TERMS OF THE RESPECTIVE FACILITIES LEASES.  THE ASSUMPTION AGREEMENT RELATING TO
SUCH FACILITIES LEASES SHALL INCLUDE REPRESENTATIONS AND WARRANTIES THAT SELLER
HAS GOOD AND VALID LEASEHOLD TITLE TO THE LEASED REAL PROPERTY, THAT EACH
FACILITY HAS RECEIVED ALL REQUIRED APPROVALS OF GOVERNMENTAL BODIES, AND
REGARDING THE SUITABILITY OF THE LEASED REAL PROPERTY AND CUSTOMARY ESTOPPEL
PROVISIONS.  THE PARTIES ACKNOWLEDGE THAT SUCH TERMS HAVE BEEN AGREED TO
PURSUANT TO A LETTER AGREEMENT BETWEEN PURCHASER AND BAMBER, LLC, DATED AS OF
THE DATE OF THIS AGREEMENT.


(B)           PURCHASER AND SELLER AND THE AFFILIATES OF SELLER WHO CONTROL
BARRINGTON, INC. SHALL ARRIVE AT AN AGREEMENT WITH THE MATERIAL TERMS SET FORTH
IN EXHIBIT I DESIGNED TO PROVIDE PURCHASER WITH CONTINUED ACCESS TO SUCH
PRODUCTS CONSISTENT WITH PAST PRACTICE (THE “BARRINGTON/LA SAX AGREEMENT”).


(C)           AT OR PRIOR TO CLOSING, SELLER SHALL PAY AND PERFORM ALL
LIABILITIES AND OBLIGATIONS AS AND WHEN DUE UNDER THE LASALLE EQUIPMENT LEASE,
INCLUDING PAYMENT OF THE PURCHASE OPTION, SO AS TO

36


--------------------------------------------------------------------------------





CAUSE THE SELLER TO BE THE OWNER OF ALL PROPERTY SUBJECT TO SUCH LEASE AND SUCH
ASSETS TO BECOME TRANSFERRED ASSETS HEREUNDER.  SELLER ESTIMATES THE PAYOFF
AMOUNT AS OF JANUARY 31, 2007 TO BE $2,718,343.


10.3         CERTAIN TAX MATTERS.  THE PARTIES AGREE THAT INASMUCH AS THE
TRANSFERRED ASSETS INCLUDE SUBSTANTIALLY ALL THE OPERATING ASSETS OF SELLER, THE
SALE AND PURCHASE OF THE TRANSFERRED ASSETS MAY BE EXEMPT FROM SALES AND USE
TAXES IN THE JURISDICTIONS IN WHICH THE TRANSFERRED ASSETS ARE LOCATED PURSUANT
TO THE BULK SALE, OCCASIONAL SALE, OR SALE FOR RESALE PROVISIONS IN THE
APPLICABLE LEGAL REQUIREMENTS, AND THE PARTIES HERETO SHALL TREAT THE TRANSFER
OF THE TRANSFERRED ASSETS PROVIDED FOR HEREIN AS A BULK, OCCASIONAL SALE, OR
SALE FOR RESALE FOR ALL PURPOSES; PROVIDED, HOWEVER, THAT TO THE EXTENT IT SHALL
BE DETERMINED AFTER THE DATE OF THE AGREEMENT THAT THE SALE BY SELLER, AND THE
PURCHASE BY PURCHASER, OF ALL OR ANY PORTION OF THE TRANSFERRED ASSETS IS
SUBJECT TO A SALE, USE OR OTHER TRANSFER TAX, THEN SUCH TAX (AND ANY PENALTIES
AND INTEREST) SHALL BE PAID BY SELLER.  THE PARTIES SHALL COOPERATE WITH EACH
OTHER IN THE PREPARATION, EXECUTION AND FILING OF EXEMPTION CERTIFICATES OR ANY
TAX RETURNS THAT MAY BE REQUIRED IN CONNECTION WITH SUCH TAXES AND ANY RELATED
FILING FEES, NOTARIAL FEES AND OTHER COSTS.


10.4         ACCESS TO BOOKS, RECORDS, ETC.; FURTHER ACTION.


(A)           EACH PARTY AGREES THAT, AFTER THE CLOSING, IT WILL COOPERATE WITH
AND MAKE AVAILABLE TO THE OTHER PARTIES, DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE NOTICE, ALL BOOKS AND RECORDS, AND OTHER INFORMATION RETAINED AND
REMAINING IN EXISTENCE AFTER THE CLOSING DATE WITH RESPECT TO THE TRANSFERRED
ASSETS OR THE ASSUMED LIABILITIES THAT ARE NECESSARY OR USEFUL IN CONNECTION
WITH ANY USE OF THE TRANSFERRED ASSETS OR THE OPERATION OF THE BUSINESS BY
PURCHASER AFTER THE CLOSING. SELLER AGREES THAT IT SHALL PRESERVE AND KEEP ALL
SUCH BOOKS AND RECORDS OF SELLER RETAINED BY IT FOR A PERIOD OF AT LEAST
THREE (3) YEARS FROM THE CLOSING DATE.  AFTER SUCH THREE (3) YEAR PERIOD, SELLER
MAY DISPOSE OF SUCH BOOKS AND RECORDS, UNLESS NOTIFIED BY PURCHASER AT LEAST
SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF SUCH THREE (3) YEAR PERIOD THAT
PURCHASER WISHES TO RETAIN SUCH BOOKS AND RECORDS, IN WHICH CASE PURCHASER SHALL
BE PERMITTED, AT ITS SOLE COST AND EXPENSE, TO REMOVE ALL OR ANY PART OF SUCH
BOOKS AND RECORDS.  ADDITIONALLY, SELLER SHALL HAVE ACCESS TO THE BOOKS AND
RECORDS ACQUIRED BY PURCHASER FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND
ENDING THREE (3) YEARS FROM THE CLOSING DATE FOR ANY PROPER PURPOSE RELATING TO
THE OPERATION OF ITS BUSINESS PRIOR TO THE CLOSING DATE.  FOLLOWING THE CLOSING,
SELLER SHALL PROMPTLY PROVIDE PURCHASER WITH ANY NOTICES OR OTHER DOCUMENTS
RECEIVED BY SELLER RELATING TO THE BUSINESS.


(B)           FROM AND AFTER THE CLOSING DATE, SELLER SHALL COOPERATE WITH
PURCHASER AND ITS AFFILIATES AND REPRESENTATIVES, AND SHALL EXECUTE AND DELIVER
SUCH DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS PURCHASER MAY REASONABLY REQUEST,
FOR THE PURPOSE OF EVIDENCING THE ACQUISITION AND PUTTING PURCHASER IN
POSSESSION AND CONTROL OF ALL OF THE TRANSFERRED ASSETS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, FROM AND AFTER THE CLOSING DATE, SELLER SHALL
PROMPTLY REMIT TO PURCHASER ANY FUNDS THAT ARE RECEIVED BY SELLER AND THAT ARE
INCLUDED IN, OR THAT REPRESENT PAYMENT OF RECEIVABLES INCLUDED IN, THE
TRANSFERRED ASSETS.  PURCHASER SHALL PROMPTLY REMIT TO SELLER ANY FUNDS THAT ARE
RECEIVED BY PURCHASER AND THAT ARE INCLUDED IN THE EXCLUDED ASSETS.  SELLER: (I)
HEREBY IRREVOCABLY AUTHORIZES PURCHASER, AT ALL TIMES ON AND AFTER THE CLOSING
DATE, TO ENDORSE IN THE NAME OF SELLER ANY CHECK OR OTHER INSTRUMENT THAT IS
MADE PAYABLE TO SELLER AND THAT REPRESENTS FUNDS INCLUDED IN, OR THAT REPRESENTS
THE PAYMENT OF ANY RECEIVABLE INCLUDED IN, THE TRANSFERRED ASSETS; AND (II)
HEREBY IRREVOCABLY NOMINATES, CONSTITUTES AND APPOINTS PURCHASER AS THE TRUE AND
LAWFUL ATTORNEY-IN-FACT OF SELLER (WITH FULL POWER OF SUBSTITUTION) EFFECTIVE AS
OF THE CLOSING DATE, AND HEREBY AUTHORIZES PURCHASER, IN THE NAME OF AND ON
BEHALF OF SELLER, TO EXECUTE, DELIVER, ACKNOWLEDGE, CERTIFY, FILE AND RECORD ANY
DOCUMENT, TO INSTITUTE AND PROSECUTE ANY LEGAL PROCEEDING AND TO TAKE ANY OTHER
ACTION (ON OR AT ANY TIME AFTER THE CLOSING DATE) THAT PURCHASER MAY DEEM
APPROPRIATE FOR THE PURPOSE OF (A) COLLECTING, ASSERTING, ENFORCING OR
PERFECTING ANY CLAIM, RIGHT OR INTEREST OF ANY KIND THAT IS INCLUDED IN OR
RELATES TO ANY OF THE TRANSFERRED ASSETS, (B) DEFENDING OR COMPROMISING ANY
CLAIM OR LEGAL PROCEEDING RELATING TO ANY OF THE TRANSFERRED ASSETS, OR
(C) OTHERWISE

37


--------------------------------------------------------------------------------





CARRYING OUT OR FACILITATING THE ACQUISITION.  THE POWER OF ATTORNEY REFERRED TO
IN THE PRECEDING SENTENCE IS AND SHALL BE COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE, AND SHALL SURVIVE THE DISSOLUTION OR INSOLVENCY OF SELLER. 
PURCHASER SHALL GIVE PROMPT NOTICE IN REASONABLE DETAIL TO SELLER OF ANY ACTION
TAKEN BY PURCHASER UNDER THE FOREGOING CLAUSE (II) OF THIS SECTION 10.4,
INCLUDING COPIES OF ANY DOCUMENTS EXECUTED BY PURCHASER UNDER SUCH CLAUSE (II).


ARTICLE 11
GENERAL PROVISIONS


11.1         APPLICABLE LAW.  THE EXECUTION, PERFORMANCE AND INTERPRETATION OF
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF INDIANA.


11.2         JURISDICTION; WAIVER OF JURY TRIAL.  THE PARTIES AGREE THAT THE
BANKRUPTCY COURT SHALL RETAIN EXCLUSIVE JURISDICTION TO RESOLVE ANY CONTROVERSY
OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE IMPLEMENTATION OR
THE BREACH HEREOF.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


11.3         TERMINATION OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE PARTIES SET FORTH IN ARTICLES III AND IV OF THIS AGREEMENT
SHALL TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT AFTER THE CLOSING DATE.


11.4         NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING, AND WILL BE DEEMED GIVEN ON THE DATE OF RECEIPT
IF DELIVERED IN PERSON, OR ON THE DATE OF MAILING IF MAILED BY OVERNIGHT COURIER
OR REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS INDICATED ON THE SIGNATURES PAGES TO THIS
AGREEMENT.  ANY PARTY MAY CHANGE ITS ADDRESS FOR PURPOSES OF THIS AGREEMENT BY
GIVING FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE OF SUCH CHANGE OF ADDRESS TO THE
OTHER PARTY IN THE MANNER DESCRIBED IN THIS SECTION 11.4.


11.5         CONFIDENTIALITY.  THE FOLLOWING IS SUBJECT TO ANY DISCLOSURE
REQUIREMENTS UNDER THE BANKRUPTCY CODE OR IMPOSED BY THE BANKRUPTCY COURT:
PURCHASER AND SELLER EACH AGREE THAT IT WILL TREAT IN CONFIDENCE ALL DOCUMENTS,
MATERIALS AND OTHER INFORMATION THAT IT SHALL HAVE OBTAINED REGARDING THE OTHER
PARTY DURING THE COURSE OF THE NEGOTIATIONS LEADING TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER OBTAINED BEFORE OR AFTER THE DATE OF
THIS AGREEMENT), THE INVESTIGATION PROVIDED FOR HEREIN AND THE PREPARATION OF
THIS AGREEMENT AND OTHER RELATED DOCUMENTS, AND, IN THE EVENT THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSUMMATED, AT THE REQUEST OF THE DISCLOSING
PARTY, WILL RETURN TO THE OTHER PARTY ALL COPIES OF NONPUBLIC DOCUMENTS AND
MATERIALS WHICH HAVE BEEN FURNISHED IN CONNECTION THEREWITH.  SUCH NON-PUBLIC
DOCUMENTS, MATERIALS AND INFORMATION SHALL NOT BE COMMUNICATED TO ANY THIRD
PERSON (OTHER THAN TO PURCHASER’S AND SELLER’S RESPECTIVE COUNSEL, ACCOUNTANTS
OR FINANCIAL ADVISORS, IN EACH CASE SUBJECT TO THE RECIPIENT’S AGREEMENT TO KEEP
THE SAME CONFIDENTIAL).  NO OTHER PARTY SHALL USE ANY CONFIDENTIAL INFORMATION
IN ANY MANNER WHATSOEVER EXCEPT SOLELY FOR THE PURPOSE OF EVALUATING THE
PROPOSED PURCHASE AND SALE OF THE TRANSFERRED ASSETS; PROVIDED, HOWEVER, THAT
AFTER THE CLOSING, PURCHASER MAY USE OR DISCLOSE ANY CONFIDENTIAL INFORMATION
INCLUDED IN THE TRANSFERRED ASSETS OR OTHERWISE REASONABLY RELATED TO THE
TRANSFERRED ASSETS AND THE BUSINESS.  THE OBLIGATION OF EACH PARTY TO TREAT SUCH
DOCUMENTS, MATERIALS AND OTHER INFORMATION IN CONFIDENCE SHALL NOT APPLY TO ANY
INFORMATION WHICH (A) IS OR BECOMES AVAILABLE TO SUCH PARTY FROM A SOURCE OTHER
THAN THE DISCLOSING PARTY, (B) IS OR BECOMES AVAILABLE TO THE PUBLIC OTHER THAN
AS A RESULT OF DISCLOSURE BY SUCH PARTY OR ITS AGENTS OR (C) IS REQUIRED TO BE
DISCLOSED UNDER APPLICABLE LAW, JUDICIAL PROCESS OR RULE OF ANY NATIONAL
SECURITIES EXCHANGE OR QUOTATION SERVICE.

38


--------------------------------------------------------------------------------





11.6         PUBLIC ANNOUNCEMENTS.  ALL PUBLIC ANNOUNCEMENTS OR STATEMENTS WITH
RESPECT TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIVITIES AND OPERATIONS OF THE OTHER PARTY SHALL BE JOINTLY APPROVED BY SELLER
AND PURCHASER; PROVIDED, HOWEVER, THAT IF THE PARTIES ARE UNABLE TO AGREE ON A
PUBLIC STATEMENT OR ANNOUNCEMENT AND SELLER OR PURCHASER DETERMINES, AFTER
CONSULTATION WITH COUNSEL, THAT SUCH STATEMENT OR ANNOUNCEMENT IS REQUIRED BY
APPLICABLE LEGAL REQUIREMENT OR BY OBLIGATIONS OF THE PARTIES OR THEIR
AFFILIATES PURSUANT TO ANY LISTING AGREEMENT WITH OR RULES OF ANY NATIONAL
SECURITIES EXCHANGE OR QUOTATION SERVICE, THEN SELLER OR PURCHASER, AS THE CASE
MAY BE, MAY ISSUE SUCH STATEMENT OR ANNOUNCEMENT.


11.7         BINDING EFFECT; ASSIGNMENT.  NO PARTY SHALL ASSIGN ANY OF ITS
RIGHTS, OR DELEGATE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT TO ANY THIRD
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES; PROVIDED, HOWEVER,
THAT PURCHASER MAY ASSIGN THIS AGREEMENT TO ONE OR MORE AFFILIATES OF PURCHASER
WITHOUT THE CONSENT OF ANY PARTY SO LONG AS PURCHASER REMAINS FULLY AND
PRIMARILY LIABLE UNDER THIS AGREEMENT.  THIS AGREEMENT IS BINDING UPON, AND
SHALL INURE SOLELY TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS. THIS
AGREEMENT IS NOT INTENDED TO BENEFIT, AND SHALL NOT BE CONSTRUED AS BENEFITING,
ANY THIRD PARTY, AND NO THIRD PARTY SHALL HAVE STANDING TO ENFORCE ANY PROVISION
OF THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO
TRANSFERRED EMPLOYEE SHALL HAVE ANY CLAIM AGAINST PURCHASER PURSUANT TO THIS
AGREEMENT EXCEPT PURSUANT TO A SEPARATE WRITTEN OFFER OF EMPLOYMENT DELIVERED
DIRECTLY BY PURCHASER TO SUCH INDIVIDUAL TRANSFERRED EMPLOYEE.


11.8         MODIFICATION.  NO PURPORTED MODIFICATION, AMENDMENT OR WAIVER OF
ANY TERM OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN WRITING,
SUBSEQUENT TO THIS AGREEMENT AND SIGNED BY ALL PARTIES HERETO.


11.9         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  FACSIMILE COPIES SHALL
ALSO BE DEEMED ORIGINALS.


11.10       SEVERABILITY.  PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF
THIS AGREEMENT ARE SEVERABLE AND SEPARATE AND THAT THE UNENFORCEABILITY OF ANY
SPECIFIC PROVISION OR PART OF ANY PROVISION SHALL NOT AFFECT THE VALIDITY OF ANY
OTHER PROVISION OR TERM OF THIS AGREEMENT.


11.11       ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE ANCILLARY
AGREEMENTS AND THE INSTRUMENTS DELIVERED HEREUNDER AND THEREUNDER, CONSTITUTES
THE ENTIRE AGREEMENT OF PURCHASER AND SELLER WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL PRIOR AND CONTEMPORANEOUS UNDERSTANDINGS OR
AGREEMENTS, WHETHER ORAL OR WRITTEN, CONCERNING SUCH SUBJECT MATTER, INCLUDING
THAT CERTAIN LETTER AGREEMENT BETWEEN PURCHASER AND SELLER DATED NOVEMBER 3,
2006.  EACH PARTY ACKNOWLEDGES THAT IT ENTERS INTO THIS AGREEMENT WITHOUT
RELYING ON ANY STATEMENT BY THE OTHER PARTY WHICH IS NOT SPECIFICALLY SET FORTH
IN THIS AGREEMENT.


11.12       INTERPRETATION OF AGREEMENT.


(A)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND ARTICLE, SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE
MEANING OF DEFINED TERMS SHALL BE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS OF THE DEFINED TERMS.  THE TERMS “INCLUDE” AND “INCLUDING” ARE NOT
LIMITING AND MEAN “INCLUDING WITHOUT LIMITATION.” THE MASCULINE GENDER SHALL
INCLUDE THE FEMININE AND NEUTER GENDERS; THE FEMININE GENDER SHALL INCLUDE THE
MASCULINE AND NEUTER GENDERS; AND THE NEUTER GENDER SHALL INCLUDE THE MASCULINE
AND FEMININE GENDERS.

39


--------------------------------------------------------------------------------





(B)           REFERENCES TO AGREEMENTS AND OTHER DOCUMENTS SHALL BE DEEMED TO
INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER MODIFICATIONS THERETO.


(C)           REFERENCES TO STATUTES SHALL INCLUDE ALL REGULATIONS PROMULGATED
THEREUNDER AND REFERENCES TO STATUTES OR REGULATIONS SHALL BE CONSTRUED AS
INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING OR
REPLACING THE STATUTE OR REGULATION.


(D)           THE CAPTIONS AND HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


(E)           THE PARTIES PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING
OF THIS AGREEMENT AND THE LANGUAGE USED IN THIS AGREEMENT SHALL BE DEEMED TO BE
THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT.  IF AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THEN THIS AGREEMENT
WILL ACCORDINGLY BE CONSTRUED AS DRAFTED JOINTLY BY THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF WILL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


(F)            THE ANNEXES, SCHEDULES AND EXHIBITS TO THIS AGREEMENT ARE A
MATERIAL PART HEREOF AND SHALL BE TREATED AS IF FULLY INCORPORATED INTO THE BODY
OF THE AGREEMENT. FOR PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES:
THE SINGULAR NUMBER SHALL INCLUDE THE PLURAL, AND VICE VERSA.

(Signature Page Follows)

40


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement
effective as of the date first written above.

PURCHASER:

 

 

 

MUSICIAN’S FRIEND, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address for Notice:

 

 

 

 

c/o Guitar Center, Inc.

 

 

5795 Lindero Canyon Road

 

 

Westlake Village, California 91362

 

 

Attention: General Counsel

 

 

Fax: (818) 735-4923

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

Latham & Watkins LLP

 

 

140 Scott Drive

 

 

Menlo Park, California 94025

 

 

Attention: Anthony J. Richmond, Esq.

 

 

Fax: (650) 463-2600

 

 

 

 

 

SELLER:

 

 

 

DENNIS BAMBER, INC., D/B/A THE WOODWIND
& THE BRASSWIND

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

c/o

 

 

 

 

Attention:

 

 

 

 

Fax:

(     )

 

 

 

 

S-1


--------------------------------------------------------------------------------